Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of August 5, 2008
(the “Effective Date”) among (a) SILICON VALLEY BANK, a California corporation
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts 02462
(“Bank”), and (b) ENERNOC, INC., a Delaware corporation (“EnerNOC”), and ENERNOC
SECURITIES CORPORATION, a Massachusetts corporation (“EnerNOC Securities”)
(hereinafter, EnerNOC and EnerNOC Securities are jointly and severally,
individually and collectively, referred to as “Borrower”), provides the terms on
which Bank shall lend to Borrower and Borrower shall repay Bank.  The parties
agree as follows:

 

1              ACCOUNTING AND OTHER TERMS; AGENTED LOAN ARRANGEMENT.


 

1.1          Accounting terms not defined in this Agreement shall be construed
following GAAP.  Calculations and determinations must be made following GAAP. 
Notwithstanding the foregoing, all financial covenant calculations shall be
computed with respect to the Borrower only, and not on a consolidated basis. 
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

 

1.2          Agented Loan Arrangement.

 

(a)           Designation of Agent.  Each Borrower hereby designates EnerNOC as
the agent (the “Agent”) of each Borrower to discharge the duties and
responsibilities of the Agent as provided herein.

 

(b)           Operation of Loan Arrangement.

 

(i)            Except as otherwise permitted by Bank, Credit Extensions
hereunder shall be requested solely by the Agent as agent for each Borrower.

 

(ii)           Any Credit Extension which may be made by Bank under this
Agreement and which is directed to the Agent is received by the Agent in trust
for that Borrower who is intended to receive such Credit Extension.  The Agent
shall distribute the proceeds of any such Credit Extension solely to that
Borrower.  Each Borrower shall be directly indebted to Bank for each Credit
Extension distributed to any Borrower by the Agent, together with all accrued
interest thereon, as if that amount had been advanced directly by Bank to a
Borrower (whether or not the subject Credit Extension was based upon the
accounts and/or inventory or other assets of the Borrower which actually
received such distribution), in addition to which each Borrower shall be liable
to Bank for all Obligations under this Agreement, whether or not the proceeds of
the Credit Extension are distributed to any particular Borrower.

 

(iii)          Bank shall have no responsibility to inquire as to the
distribution of Credit Extensions made by Bank through the Agent as described
herein.

 

(c)           Credit Extensions Directly to Borrower.

 

(i)            If, for any reason, and at any time during the term of this
Agreement:

 

(A)          any Borrower, including the Agent, as agent for each Borrower,
shall be unable to, or prohibited from carrying out the terms and conditions of
this Agreement (as determined by Bank in Bank’s sole and absolute discretion);
or

 

(B)           Bank deems it inexpedient (in Bank’s sole and absolute discretion)
to continue making Credit Extensions to or for the account of any particular
Borrower, or to channel such Credit Extensions through the Agent, then Bank may
make Credit Extensions directly to such Borrower as Bank determines to be
expedient, which Credit Extensions may be made without regard to the procedures
otherwise included in this Section 1.

 

(ii)           In the event that Bank determines to forgo the procedures
included herein pursuant to which Credit Extension are to be channeled through
the Agent, then Bank may

 

--------------------------------------------------------------------------------


 

designate one or more Borrower to fulfill the financial and other reporting
requirements otherwise imposed herein upon the Agent.

 

(iii)          Each Borrower shall remain liable to Bank for the payment and
performance of all Obligations (which payment and performance shall continue to
be secured by all Collateral) notwithstanding any determination by Bank to cease
making Credit Extensions to or for the benefit of any Borrower.

 

(d)           Continuation of Authority of Agent.  The authority of the Agent to
request Credit Extensions on behalf of, and to bind, each Borrower, shall
continue unless and until Bank acts as provided in Section 1.2(c) above, or Bank
actually receives:

 

(i)            written notice of: (i) the termination of such authority, and
(ii) the subsequent appointment of a successor Agent, which notice is executed
by the respective Presidents of each Borrower then eligible for borrowing under
this Agreement; and

 

(ii)           written notice from the successor Agent (i) accepting such
appointment; (ii) acknowledging that the removal and appointment has been
effected by the respective Presidents of each Borrower eligible for borrowing
under the within Agreement; and (iii) acknowledging that from and after the date
of appointment, the newly appointed Agent shall be bound by the terms hereof,
and that as used herein, the term “Agent” shall mean and include the newly
appointed Agent.

 

(e)           Indemnification.  The Agent and each Borrower respectively shall
indemnify, defend, and save and hold Bank harmless from and against any
liabilities, claims, demands, expenses, or losses made against or suffered by
Bank on account of, or arising out of, this Agreement, Bank’s reliance upon
Credit Extension requests made by the Agent, or any other action taken by Bank
hereunder or under any of Bank’s various agreements with the Agent and/or any
Borrower and/or any other Person arising under this Agreement, except for
liabilities, claims, demands, expenses, or losses directly resulting from Bank’s
gross negligence or willful misconduct.

 

2              LOAN AND TERMS OF PAYMENT


 


2.1          PROMISE TO PAY.  BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY
BANK THE OUTSTANDING PRINCIPAL AMOUNT OF ALL CREDIT EXTENSIONS AND ACCRUED AND
UNPAID INTEREST THEREON AS AND WHEN DUE IN ACCORDANCE WITH THIS AGREEMENT.


 


2.1.1       REVOLVING ADVANCES.


 

(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BANK SHALL MAKE ADVANCES NOT EXCEEDING THE AVAILABILITY AMOUNT. 
AMOUNTS BORROWED UNDER THE REVOLVING LINE MAY BE REPAID AND, PRIOR TO THE
REVOLVING LINE MATURITY DATE, REBORROWED, SUBJECT TO THE APPLICABLE TERMS AND
CONDITIONS PRECEDENT HEREIN.

 

(B)           TERMINATION; REPAYMENT.  THE REVOLVING LINE TERMINATES ON THE
REVOLVING LINE MATURITY DATE, WHEN THE PRINCIPAL AMOUNT OF ALL ADVANCES, THE
UNPAID INTEREST THEREON, AND ALL OTHER OBLIGATIONS RELATING TO THE REVOLVING
LINE SHALL BE IMMEDIATELY DUE AND PAYABLE.

 


2.1.2       LETTERS OF CREDIT SUBLIMIT.


 

(A)           AS PART OF THE REVOLVING LINE, BANK SHALL ISSUE OR HAVE ISSUED
LETTERS OF CREDIT FOR BORROWER’S ACCOUNT.  SUCH AGGREGATE AMOUNTS UTILIZED
HEREUNDER SHALL AT ALL TIMES REDUCE THE AMOUNT OTHERWISE AVAILABLE FOR ADVANCES
UNDER THE REVOLVING LINE.  THE FACE AMOUNT OF OUTSTANDING LETTERS OF CREDIT
(INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY LETTER OF CREDIT
RESERVE) MAY NOT EXCEED THIRTY-FIVE MILLION DOLLARS ($35,000,000.00), INCLUSIVE
OF CREDIT EXTENSIONS RELATING TO SECTIONS 2.1.1, 2.1.3, 2.1.4 AND 2.1.5.  IF, ON
THE REVOLVING LINE MATURITY DATE, THERE ARE ANY OUTSTANDING LETTERS OF CREDIT,
THEN ON SUCH DATE BORROWER SHALL PROVIDE TO BANK CASH COLLATERAL IN AN AMOUNT
EQUAL TO 105% OF THE FACE AMOUNT OF ALL SUCH LETTERS OF CREDIT PLUS ALL
INTEREST, FEES, AND COSTS DUE OR TO BECOME DUE IN CONNECTION THEREWITH (AS
ESTIMATED BY BANK IN ITS GOOD FAITH BUSINESS

 

2

--------------------------------------------------------------------------------


 

JUDGMENT), TO SECURE ALL OF THE OBLIGATIONS RELATING TO SAID LETTERS OF CREDIT. 
ALL LETTERS OF CREDIT SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO BANK IN ITS
SOLE DISCRETION AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF BANK’S
STANDARD APPLICATION AND LETTER OF CREDIT AGREEMENT (THE “LETTER OF CREDIT
APPLICATION”).  BORROWER AGREES TO EXECUTE ANY FURTHER DOCUMENTATION IN
CONNECTION WITH THE LETTERS OF CREDIT AS BANK MAY REASONABLY REQUEST.  BORROWER
FURTHER AGREES TO BE BOUND BY THE REGULATIONS AND INTERPRETATIONS OF THE ISSUER
OF ANY LETTERS OF CREDIT GUARANTIED BY BANK AND OPENED FOR BORROWER’S ACCOUNT OR
BY BANK’S INTERPRETATIONS OF ANY LETTER OF CREDIT ISSUED BY BANK FOR BORROWER’S
ACCOUNT, AND BORROWER UNDERSTANDS AND AGREES THAT BANK SHALL NOT BE LIABLE FOR
ANY ERROR, NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OR
MISTAKE, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING BORROWER’S INSTRUCTIONS
OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY MODIFICATIONS, AMENDMENTS, OR
SUPPLEMENTS THERETO.

 

(B)           THE OBLIGATION OF BORROWER TO IMMEDIATELY REIMBURSE BANK FOR
DRAWINGS MADE UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL, AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, SUCH LETTERS OF CREDIT, AND THE LETTER OF CREDIT APPLICATION.

 

(C)           BORROWER MAY REQUEST THAT BANK ISSUE A LETTER OF CREDIT PAYABLE IN
A FOREIGN CURRENCY.  IF A DEMAND FOR PAYMENT IS MADE UNDER ANY SUCH LETTER OF
CREDIT, BANK SHALL TREAT SUCH DEMAND AS AN ADVANCE TO BORROWER OF THE EQUIVALENT
OF THE AMOUNT THEREOF (PLUS FEES AND CHARGES IN CONNECTION THEREWITH SUCH AS
WIRE, CABLE, SWIFT OR SIMILAR CHARGES) IN DOLLARS AT THE THEN-PREVAILING RATE OF
EXCHANGE IN SAN FRANCISCO, CALIFORNIA, FOR SALES OF THE FOREIGN CURRENCY FOR
TRANSFER TO THE COUNTRY ISSUING SUCH FOREIGN CURRENCY.

 

(D)           TO GUARD AGAINST FLUCTUATIONS IN CURRENCY EXCHANGE RATES, UPON THE
ISSUANCE OF ANY LETTER OF CREDIT PAYABLE IN A FOREIGN CURRENCY, BANK SHALL
CREATE A RESERVE (THE “LETTER OF CREDIT RESERVE”) UNDER THE REVOLVING LINE IN AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF THE FACE AMOUNT OF SUCH LETTER OF CREDIT. 
THE AMOUNT OF THE LETTER OF CREDIT RESERVE MAY BE ADJUSTED BY BANK FROM TIME TO
TIME UPON NOTICE TO BORROWER TO ACCOUNT FOR FLUCTUATIONS IN THE EXCHANGE RATE. 
THE AVAILABILITY OF FUNDS UNDER THE REVOLVING LINE SHALL BE REDUCED BY THE
AMOUNT OF SUCH LETTER OF CREDIT RESERVE FOR AS LONG AS SUCH LETTER OF CREDIT
REMAINS OUTSTANDING.

 


2.1.3       FOREIGN EXCHANGE SUBLIMIT.  AS PART OF THE REVOLVING LINE, BORROWER
MAY ENTER INTO FOREIGN EXCHANGE CONTRACTS WITH BANK UNDER WHICH BORROWER COMMITS
TO PURCHASE FROM OR SELL TO BANK A SPECIFIC AMOUNT OF FOREIGN CURRENCY (EACH, A
“FX FORWARD CONTRACT”) ON A SPECIFIED DATE (THE “SETTLEMENT DATE”).  FX FORWARD
CONTRACTS SHALL HAVE A SETTLEMENT DATE OF AT LEAST ONE (1) FX BUSINESS DAY AFTER
THE CONTRACT DATE AND SHALL BE SUBJECT TO A RESERVE OF TEN PERCENT (10%) OF EACH
OUTSTANDING FX FORWARD CONTRACT IN A MAXIMUM AGGREGATE AMOUNT EQUAL TO THREE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($3,500,000.00) (SUCH MAXIMUM SHALL BE THE
“FX RESERVE”).  THE AGGREGATE AMOUNT OF FX FORWARD CONTRACTS AT ANY ONE TIME MAY
NOT EXCEED TEN (10) TIMES THE AMOUNT OF THE FX RESERVE.  THE AMOUNT OTHERWISE
AVAILABLE FOR CREDIT EXTENSIONS UNDER THE REVOLVING LINE SHALL BE REDUCED BY AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF EACH OUTSTANDING FX FORWARD CONTRACT (THE
“FX REDUCTION AMOUNT”), INCLUSIVE OF CREDIT EXTENSIONS MADE PURSUANT TO SECTIONS
2.1.1, 2.1.2, 2.1.4 AND 2.1.5.  ANY AMOUNTS NEEDED TO FULLY REIMBURSE BANK WILL
BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND WILL ACCRUE INTEREST AT THE
INTEREST RATE APPLICABLE TO ADVANCES.


 


2.1.4       CASH MANAGEMENT SERVICES SUBLIMIT.  BORROWER MAY USE UP TO
THIRTY-FIVE MILLION DOLLARS ($35,000,000.00), INCLUSIVE OF CREDIT EXTENSIONS
MADE PURSUANT TO SECTIONS 2.1.1, 2.1.2, 2.1.3 AND 2.1.5, OF THE REVOLVING LINE
FOR BANK’S CASH MANAGEMENT SERVICES WHICH MAY INCLUDE MERCHANT SERVICES, DIRECT
DEPOSIT OF PAYROLL, BUSINESS CREDIT CARD, AND CHECK CASHING SERVICES IDENTIFIED
IN BANK’S VARIOUS CASH MANAGEMENT SERVICES AGREEMENTS (COLLECTIVELY, THE “CASH
MANAGEMENT SERVICES”).  ANY AMOUNTS BANK PAYS ON BEHALF OF BORROWER FOR ANY CASH
MANAGEMENT SERVICES WILL BE TREATED AS ADVANCES UNDER THE REVOLVING LINE AND
WILL ACCRUE INTEREST AT THE INTEREST RATE APPLICABLE TO ADVANCES.


 


2.1.5       TERM ADVANCES.


 

(A)           AVAILABILITY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, BANK AGREES TO LEND TO BORROWER, FROM TIME TO TIME PRIOR TO THE
COMMITMENT TERMINATION DATE, TERM LOAN ADVANCES (EACH A “TERM ADVANCE” AND
COLLECTIVELY THE “TERM ADVANCES”) IN AN AGGREGATE AMOUNT NOT TO EXCEED THE TERM
LOAN AMOUNT.  EACH TERM ADVANCE MUST BE IN AN AMOUNT EQUAL TO OR GREATER THAN
FIVE HUNDRED THOUSAND DOLLARS ($500,000.00).  WHEN REPAID, THE TERM ADVANCES MAY
NOT BE RE-BORROWED.  BANK’S OBLIGATION TO LEND HEREUNDER SHALL TERMINATE ON THE
EARLIER OF (I) THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, OR
(II) THE COMMITMENT TERMINATION DATE.

 

(b)           Repayment.  Each Term Advance is payable in: (i) thirty-six (36)
consecutive equal monthly installments of principal, calculated by the Bank,
based upon (A) the amount of the Term Advance, and (B) an amortization schedule
equal to thirty-six (36) months, plus (ii) interest on the outstanding principal
amount of the

 

3

--------------------------------------------------------------------------------


 

Term Advance at the rate set forth in Section 2.4, beginning on the first
calendar day of the month following the Funding Date of such Term Advance and
continuing thereafter on the first calendar day of each successive calendar
month.  All unpaid principal and accrued interest is due and payable in full on
the applicable Term Loan Maturity Date.  Payments received after 1:00 p.m.
Eastern time are considered received at the opening of business on the next
Business Day.

 


2.2          OVERADVANCES.  IF, AT ANY TIME, THE SUM OF (A) THE OUTSTANDING
PRINCIPAL AMOUNT OF ANY ADVANCES (INCLUDING ANY AMOUNTS USED FOR CASH MANAGEMENT
SERVICES), PLUS (B) THE FACE AMOUNT OF ANY OUTSTANDING LETTERS OF CREDIT
(INCLUDING DRAWN BUT UNREIMBURSED LETTERS OF CREDIT AND ANY LETTER OF CREDIT
RESERVE), PLUS (C) THE FX REDUCTION AMOUNT, PLUS (D) THE OUTSTANDING PRINCIPAL
BALANCE OF THE TERM ADVANCES, EXCEEDS THE REVOLVING LINE, BORROWER SHALL
IMMEDIATELY PAY TO BANK IN CASH SUCH EXCESS.


 


2.3          GENERAL PROVISIONS RELATING TO THE CREDIT EXTENSIONS.  EACH CREDIT
EXTENSION SHALL, AT BORROWER’S OPTION IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, BE EITHER IN THE FORM OF A PRIME RATE CREDIT EXTENSION OR A LIBOR
CREDIT EXTENSION; PROVIDED THAT IN NO EVENT SHALL BORROWER MAINTAIN AT ANY TIME
LIBOR CREDIT EXTENSION HAVING MORE THAN TWO (2) DIFFERENT INTEREST PERIODS. 
BORROWER SHALL PAY INTEREST ACCRUED ON THE CREDIT EXTENSIONS AT THE RATES AND IN
THE MANNER SET FORTH IN SECTION 2.4.


 


2.4          PAYMENT OF INTEREST ON THE CREDIT EXTENSIONS.


 

(A)           COMPUTATION OF INTEREST.  INTEREST ON THE CREDIT EXTENSIONS AND
ALL FEES PAYABLE HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR AND
THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH SUCH INTEREST
ACCRUES.  IN COMPUTING INTEREST ON ANY CREDIT EXTENSION, THE DATE OF THE MAKING
OF SUCH CREDIT EXTENSION SHALL BE INCLUDED AND THE DATE OF PAYMENT SHALL BE
EXCLUDED; PROVIDED, HOWEVER, THAT IF ANY CREDIT EXTENSION IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE, SUCH DAY SHALL BE INCLUDED IN COMPUTING INTEREST ON
SUCH CREDIT EXTENSION.

 

(B)           CREDIT EXTENSIONS.  EACH CREDIT EXTENSION SHALL BEAR INTEREST ON
THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE DATE WHEN MADE, CONTINUED OR
CONVERTED UNTIL PAID IN FULL AT A RATE PER ANNUM EQUAL TO THE PRIME RATE PLUS
THE PRIME RATE MARGIN OR THE LIBOR RATE PLUS THE LIBOR RATE MARGIN, AS THE CASE
MAY BE.  ON AND AFTER THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY
LIBOR CREDIT EXTENSION OUTSTANDING ON THE DATE OF OCCURRENCE OF AN EVENT OF
DEFAULT OR ACCELERATION OF THE OBLIGATIONS, THE EFFECTIVE AMOUNT OF SUCH LIBOR
CREDIT EXTENSION SHALL, DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT OR AFTER
ACCELERATION, BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE PRIME RATE PLUS
FOUR PERCENT (4.0%).  PURSUANT TO THE TERMS HEREOF, INTEREST ON EACH CREDIT
EXTENSION SHALL BE PAID IN ARREARS ON EACH INTEREST PAYMENT DATE.  INTEREST
SHALL ALSO BE PAID ON THE DATE OF ANY PREPAYMENT OF ANY CREDIT EXTENSION
PURSUANT TO THIS AGREEMENT FOR THE PORTION OF ANY CREDIT EXTENSION SO PREPAID
AND UPON PAYMENT (INCLUDING PREPAYMENT) IN FULL THEREOF.  ALL ACCRUED BUT UNPAID
INTEREST ON THE CREDIT EXTENSIONS SHALL BE DUE AND PAYABLE ON THE MATURITY DATE.

 

(C)           DEFAULT INTEREST.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.4(B),
AFTER AN EVENT OF DEFAULT, OBLIGATIONS SHALL BEAR INTEREST FOUR PERCENT (4.0%)
ABOVE THE RATE EFFECTIVE IMMEDIATELY BEFORE THE EVENT OF DEFAULT (THE “DEFAULT
RATE”).  PAYMENT OR ACCEPTANCE OF THE INCREASED INTEREST PROVIDED IN THIS
SECTION 2.4(C) IS NOT A PERMITTED ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT
CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY
RIGHTS OR REMEDIES OF BANK.

 

(D)           PRIME RATE CREDIT EXTENSIONS.  EACH CHANGE IN THE INTEREST RATE OF
THE PRIME RATE CREDIT EXTENSIONS BASED ON CHANGES IN THE PRIME RATE SHALL BE
EFFECTIVE ON THE EFFECTIVE DATE OF SUCH CHANGE AND TO THE EXTENT OF SUCH
CHANGE.  BANK SHALL USE ITS BEST EFFORTS TO GIVE BORROWER PROMPT NOTICE OF ANY
SUCH CHANGE IN THE PRIME RATE; PROVIDED, HOWEVER, THAT ANY FAILURE BY BANK TO
PROVIDE BORROWER WITH NOTICE HEREUNDER SHALL NOT AFFECT BANK’S RIGHT TO MAKE
CHANGES IN THE INTEREST RATE OF THE PRIME RATE CREDIT EXTENSIONS BASED ON
CHANGES IN THE PRIME RATE.

 

(E)           LIBOR CREDIT EXTENSIONS.  THE INTEREST RATE APPLICABLE TO EACH
LIBOR CREDIT EXTENSION SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 3.6(A) HEREUNDER.  SUBJECT TO SECTIONS 3.6 AND 3.7, SUCH RATE SHALL
APPLY DURING THE ENTIRE INTEREST PERIOD APPLICABLE TO SUCH LIBOR CREDIT
EXTENSION, AND INTEREST CALCULATED THEREON SHALL BE PAYABLE ON THE INTEREST
PAYMENT DATE APPLICABLE TO SUCH LIBOR CREDIT EXTENSION.

 

(F)            DEBIT OF ACCOUNTS.  BANK MAY DEBIT THE DESIGNATED DEPOSIT ACCOUNT
FOR PRINCIPAL AND INTEREST PAYMENTS OR ANY OTHER AMOUNTS BORROWER OWES BANK
HEREUNDER WHEN DUE.  THESE DEBITS SHALL NOT CONSTITUTE A SET-OFF.

 

4

--------------------------------------------------------------------------------


 

(G)           PAYMENTS.  UNLESS OTHERWISE PROVIDED, INTEREST IS PAYABLE MONTHLY
IN ARREARS ON THE FIRST CALENDAR DAY OF EACH MONTH.  PAYMENTS OF PRINCIPAL
AND/OR INTEREST RECEIVED AFTER 1:00 P.M. EASTERN TIME ARE CONSIDERED RECEIVED AT
THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY.  WHEN A PAYMENT IS DUE ON A
DAY THAT IS NOT A BUSINESS DAY, THE PAYMENT IS DUE THE NEXT BUSINESS DAY AND
ADDITIONAL FEES OR INTEREST, AS APPLICABLE, SHALL CONTINUE TO ACCRUE.

 


2.5          FEES.  BORROWER SHALL PAY TO BANK:


 

(A)           COMMITMENT FEE.  A FULLY EARNED, NON-REFUNDABLE COMMITMENT FEE OF
EIGHTY-TWO THOUSAND FIVE HUNDRED DOLLARS ($82,500.00) ON THE EFFECTIVE DATE
(BANK ACKNOWLEDGES RECEIPT FROM BORROWER OF A GOOD FAITH DEPOSIT IN THE AMOUNT
OF TWENTY-FIVE THOUSAND DOLLARS ($25,000.00));

 

(B)           ANNIVERSARY FEE.  A FULLY EARNED, NON-REFUNDABLE ANNIVERSARY FEE
OF SIXTY THOUSAND DOLLARS ($60,000.00), WHICH FEE SHALL BE EARNED AS OF THE DATE
HEREOF, AND SHALL BE PAYABLE ON THE EARLIER TO OCCUR OF (I) THE DATE THAT IS ONE
YEAR FROM THE EFFECTIVE DATE, OR (II) THE EARLY TERMINATION OF THIS AGREEMENT;

 

(C)           LETTER OF CREDIT FEE.  BANK’S CUSTOMARY FEES AND EXPENSES FOR THE
ISSUANCE OR RENEWAL OF LETTERS OF CREDIT, INCLUDING, WITHOUT LIMITATION, A
LETTER OF CREDIT FEE OF ONE AND ONE-QUARTER OF ONE PERCENT (1.25%) PER ANNUM OF
THE FACE AMOUNT OF EACH LETTER OF CREDIT ISSUED, UPON THE ISSUANCE, EACH
ANNIVERSARY OF THE ISSUANCE, AND THE RENEWAL OF SUCH LETTER OF CREDIT BY BANK;

 

(D)           UNUSED REVOLVING LINE FACILITY FEE.  A FEE (THE “UNUSED REVOLVING
LINE FACILITY FEE”), PAYABLE QUARTERLY, IN ARREARS, ON A CALENDAR YEAR BASIS, IN
AN AMOUNT EQUAL TO ONE-QUARTER OF ONE PERCENT (0.25%) PER ANNUM OF THE AVERAGE
UNUSED PORTION OF THE REVOLVING LINE, AS REASONABLY DETERMINED BY BANK.  THE
UNUSED PORTION OF THE REVOLVING LINE, FOR THE PURPOSES OF THIS CALCULATION,
SHALL INCLUDE AMOUNTS RESERVED UNDER THE CASH MANAGEMENT SERVICES SUBLIMIT FOR
PRODUCTS PROVIDED AND UNDER THE FOREIGN EXCHANGE SUBLIMIT FOR FX FORWARD
CONTRACTS. FOR PURPOSES OF THIS CALCULATION, THE OUTSTANDING PRINCIPAL AMOUNT OF
TERM ADVANCES SHALL BE INCLUDED AS USAGE UNDER THE REVOLVING LINE.  BORROWER
SHALL NOT BE ENTITLED TO ANY CREDIT, REBATE OR REPAYMENT OF ANY UNUSED REVOLVING
LINE FACILITY FEE PREVIOUSLY EARNED BY BANK PURSUANT TO THIS
SECTION NOTWITHSTANDING ANY TERMINATION OF THE AGREEMENT OR THE SUSPENSION OR
TERMINATION OF BANK’S OBLIGATION TO MAKE LOANS AND ADVANCES HEREUNDER; AND

 

(E)           BANK EXPENSES.  ALL BANK EXPENSES INCURRED THROUGH AND AFTER THE
EFFECTIVE DATE, WHEN DUE.

 

3              CONDITIONS OF LOANS


 


3.1          CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION.  BANK’S
OBLIGATION TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO THE CONDITION
PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
BANK, SUCH DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS BANK MAY
REASONABLY REQUEST AS BEING NECESSARY OR APPROPRIATE, INCLUDING, WITHOUT
LIMITATION:


 

(A)           DULY EXECUTED ORIGINAL SIGNATURES TO THE LOAN DOCUMENTS DATED
PRIOR TO OR AS OF THE EFFECTIVE DATE TO WHICH IT IS A PARTY;

 

(B)           DULY EXECUTED ORIGINAL SIGNATURES TO THE CONTROL AGREEMENT[S];

 

(C)           BORROWER’S OPERATING DOCUMENTS AND A GOOD STANDING CERTIFICATE OF
BORROWER CERTIFIED BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE (FOR
ENERNOC) OR THE SECRETARY OF THE COMMONWEALTH OF MASSACHUSETTS (FOR ENERNOC
SECURITIES) AS OF A DATE NO EARLIER THAN THIRTY (30) DAYS PRIOR TO THE EFFECTIVE
DATE;

 

(D)           DULY EXECUTED ORIGINAL SIGNATURES TO THE COMPLETED BORROWING
RESOLUTIONS FOR BORROWER;

 

(E)           CERTIFIED COPIES, DATED AS OF A RECENT DATE, OF FINANCING
STATEMENT SEARCHES, AS BANK SHALL REASONABLY REQUEST, ACCOMPANIED BY WRITTEN
EVIDENCE (INCLUDING ANY UCC TERMINATION STATEMENTS) THAT THE LIENS INDICATED IN
ANY SUCH FINANCING STATEMENTS EITHER CONSTITUTE PERMITTED LIENS OR HAVE BEEN OR,
IN CONNECTION WITH THE INITIAL CREDIT EXTENSION, WILL BE TERMINATED OR RELEASED;

 

(F)            A FULLY-EXECUTED LANDLORD’S CONSENT WITH RESPECT TO BORROWER’S
LEASED LOCATION AT ONE SUMMER STREET, BOSTON, MASSACHUSETTS 02110, IN FAVOR OF
BANK;

 

5

--------------------------------------------------------------------------------


 

(G)           A LEGAL OPINION OF BORROWER’S COUNSEL DATED AS OF THE EFFECTIVE
DATE TOGETHER WITH THE DULY EXECUTED ORIGINAL SIGNATURES THERETO;

 

(H)           EVIDENCE SATISFACTORY TO BANK THAT THE INSURANCE POLICIES REQUIRED
BY SECTION 6.5 HEREOF ARE IN FULL FORCE AND EFFECT, TOGETHER WITH APPROPRIATE
EVIDENCE SHOWING LOSS PAYABLE AND/OR ADDITIONAL INSURED CLAUSES OR ENDORSEMENTS
IN FAVOR OF BANK; AND

 

(I)            PAYMENT OF THE FEES AND BANK EXPENSES THEN DUE AS SPECIFIED IN
SECTION 2.5 HEREOF.

 


3.2          CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.  BANK’S OBLIGATIONS
TO MAKE EACH CREDIT EXTENSION, INCLUDING THE INITIAL CREDIT EXTENSION, IS
SUBJECT TO THE FOLLOWING:


 

(A)           TIMELY RECEIPT OF A NOTICE OF BORROWING;

 

(B)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 5 SHALL BE TRUE IN
ALL MATERIAL RESPECTS ON THE DATE OF THE NOTICE OF BORROWING AND ON THE
EFFECTIVE DATE OF EACH CREDIT EXTENSION; PROVIDED, HOWEVER, THAT SUCH
MATERIALITY QUALIFIER SHALL NOT BE APPLICABLE TO ANY REPRESENTATIONS AND
WARRANTIES THAT ALREADY ARE QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT
THEREOF; AND PROVIDED, FURTHER THAT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY REFERRING TO A SPECIFIC DATE SHALL BE TRUE, ACCURATE AND COMPLETE IN
ALL MATERIAL RESPECTS AS OF SUCH DATE, AND NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR RESULT FROM THE CREDIT EXTENSION.  EACH CREDIT
EXTENSION IS BORROWER’S REPRESENTATION AND WARRANTY ON THAT DATE THAT THE
REPRESENTATIONS AND WARRANTIES IN SECTION 5 REMAIN TRUE IN ALL MATERIAL RESPECTS
AS OF THE DATE THEREOF; PROVIDED, HOWEVER, THAT SUCH MATERIALITY QUALIFIER SHALL
NOT BE APPLICABLE TO ANY REPRESENTATIONS AND WARRANTIES THAT ALREADY ARE
QUALIFIED OR MODIFIED BY MATERIALITY IN THE TEXT THEREOF; AND PROVIDED, FURTHER
THAT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY REFERRING TO A SPECIFIC DATE
SHALL BE TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH DATE;
AND

 

(C)           IN BANK’S REASONABLE DISCRETION, THERE HAS NOT BEEN A MATERIAL
ADVERSE CHANGE, OR ANY MATERIAL ADVERSE DEVIATION BY BORROWER FROM THE MOST
RECENT BUSINESS PLAN OF BORROWER PRESENTED TO AND ACCEPTED BY BANK.

 


3.3          COVENANT TO DELIVER. BORROWER AGREES TO DELIVER TO BANK EACH ITEM
REQUIRED TO BE DELIVERED TO BANK UNDER THIS AGREEMENT AS A CONDITION TO ANY
CREDIT EXTENSION.  BORROWER EXPRESSLY AGREES THAT THE EXTENSION OF A CREDIT
EXTENSION PRIOR TO THE RECEIPT BY BANK OF ANY SUCH ITEM SHALL NOT CONSTITUTE A
WAIVER BY BANK OF BORROWER’S OBLIGATION TO DELIVER SUCH ITEM, AND ANY SUCH
CREDIT EXTENSION IN THE ABSENCE OF A REQUIRED ITEM SHALL BE IN BANK’S SOLE
DISCRETION.


 


3.4          PROCEDURE FOR THE BORROWING OF CREDIT EXTENSIONS.


 


(A)           SUBJECT TO THE PRIOR SATISFACTION OF ALL OTHER APPLICABLE
CONDITIONS TO THE MAKING OF A CREDIT EXTENSION SET FORTH IN THIS AGREEMENT, EACH
CREDIT EXTENSION SHALL BE MADE UPON BORROWER’S IRREVOCABLE WRITTEN NOTICE
DELIVERED TO BANK IN THE FORM OF A NOTICE OF BORROWING, EACH EXECUTED BY A
RESPONSIBLE OFFICER OF BORROWER OR HIS OR HER DESIGNEE OR WITHOUT INSTRUCTIONS
IF THE CREDIT EXTENSIONS ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE BECOME
DUE.  BANK MAY RELY ON ANY TELEPHONE NOTICE GIVEN BY A PERSON WHOM BANK
REASONABLY BELIEVES IS A RESPONSIBLE OFFICER OR DESIGNEE.  BORROWER WILL
INDEMNIFY BANK FOR ANY LOSS BANK SUFFERS DUE TO SUCH RELIANCE.  SUCH NOTICE OF
BORROWING MUST BE RECEIVED BY BANK PRIOR TO 11:00 A.M. PACIFIC TIME, (I) AT
LEAST THREE (3) BUSINESS DAYS PRIOR TO THE REQUESTED FUNDING DATE, IN THE CASE
OF LIBOR CREDIT EXTENSIONS, AND (II) AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE
REQUESTED FUNDING DATE, IN THE CASE OF PRIME RATE CREDIT EXTENSIONS, SPECIFYING:


 

(1)           the amount of the Credit Extension, which, if a LIBOR Credit
Extension is requested, shall be in an aggregate minimum principal amount of
$1,000,000 or in any integral multiple of $1,000,000 in excess thereof;

 

(2)           the requested Funding Date;

 

(3)           whether the Credit Extension is to be comprised of LIBOR Credit
Extensions or Prime Rate Credit Extensions; and

 

(4)           the duration of the Interest Period applicable to any such LIBOR
Credit Extensions included in such notice; provided that if the Notice of
Borrowing shall fail to specify the duration of the Interest Period for any
Credit Extension comprised of LIBOR Credit Extensions, such Interest Period
shall be one (1) month.

 

6

--------------------------------------------------------------------------------


 

(b)           The proceeds of all such Credit Extensions will then be made
available to Borrower on the Funding Date by Bank by transfer to the Designated
Deposit Account and, subsequently, by wire transfer to such other account as
Borrower may instruct in the Notice of Borrowing.  No Credit Extensions shall be
deemed made to Borrower, and no interest shall accrue on any such Credit
Extension, until the related funds have been deposited in the Designated Deposit
Account.


 


3.5          CONVERSION AND CONTINUATION ELECTIONS.


 


(A)           SO LONG AS (I) NO EVENT OF DEFAULT OR DEFAULT EXISTS;
(II) BORROWER SHALL NOT HAVE SENT ANY NOTICE OF TERMINATION OF THIS AGREEMENT;
AND (III) BORROWER SHALL HAVE COMPLIED WITH SUCH CUSTOMARY PROCEDURES AS BANK
HAS ESTABLISHED FROM TIME TO TIME UPON NOTICE TO BORROWER FOR BORROWER’S
REQUESTS FOR LIBOR CREDIT EXTENSIONS, BORROWER MAY, UPON IRREVOCABLE WRITTEN
NOTICE TO BANK:


 


(1)           ELECT TO CONVERT ON ANY BUSINESS DAY, PRIME RATE CREDIT EXTENSIONS
IN AN AMOUNT EQUAL TO ONE MILLION DOLLARS ($1,000,000.00) OR ANY INTEGRAL
MULTIPLE OF ONE MILLION DOLLARS ($1,000,000.00) IN EXCESS THEREOF INTO LIBOR
CREDIT EXTENSIONS;


 

(2)           elect to continue on any Interest Payment Date any LIBOR Credit
Extensions maturing on such Interest Payment Date (or any part thereof in an
amount equal to One Million Dollars ($1,000,000.00) or any integral multiple of
One Million Dollars ($1,000,000.00) in excess thereof); provided, that if the
aggregate amount of LIBOR Credit Extensions shall have been reduced, by payment,
prepayment, or conversion of part thereof, to be less than One Million Dollars
($1,000,000.00), such LIBOR Credit Extensions shall automatically convert into
Prime Rate Credit Extensions, and on and after such date the right of Borrower
to continue such Credit Extensions as, and convert such Credit Extensions into,
LIBOR Credit Extensions shall terminate; or

 

(3)           elect to convert on any Interest Payment Date any LIBOR Credit
Extensions maturing on such Interest Payment Date (or any part thereof in an
amount equal to One Million Dollars ($1,000,000.00) or any integral multiple of
One Million Dollars ($1,000,000.00) in excess thereof) into Prime Rate Credit
Extensions.

 

(B)           BORROWER SHALL DELIVER A NOTICE OF CONVERSION/CONTINUATION IN
ACCORDANCE WITH SECTION 10 TO BE RECEIVED BY BANK PRIOR TO 11:00 A.M. PACIFIC
TIME AT LEAST (I) THREE (3) BUSINESS DAYS IN ADVANCE OF THE CONVERSION DATE OR
CONTINUATION DATE, IF ANY CREDIT EXTENSIONS ARE TO BE CONVERTED INTO OR
CONTINUED AS LIBOR CREDIT EXTENSIONS; AND (II) ONE (1) BUSINESS DAY IN ADVANCE
OF THE CONVERSION DATE, IF ANY CREDIT EXTENSIONS ARE TO BE CONVERTED INTO PRIME
RATE CREDIT EXTENSIONS, IN EACH CASE SPECIFYING THE:

 

(1)           proposed Conversion Date or Continuation Date;

 

(2)           aggregate amount of the Credit Extensions to be converted or
continued which, if any Credit Extensions are to be converted into or continued
as LIBOR Credit Extensions, shall be in an aggregate minimum principal amount of
One Million Dollars ($1,000,000.00) or in any integral multiple of One Million
Dollars ($1,000,000.00) in excess thereof;

 

(3)           nature of the proposed conversion or continuation; and

 

(4)           duration of the requested Interest Period.

 

(C)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY
LIBOR CREDIT EXTENSIONS, BORROWER SHALL HAVE FAILED TO TIMELY SELECT A NEW
INTEREST PERIOD TO BE APPLICABLE TO SUCH LIBOR CREDIT EXTENSIONS, BORROWER SHALL
BE DEEMED TO HAVE ELECTED TO CONVERT SUCH LIBOR CREDIT EXTENSIONS INTO PRIME
RATE CREDIT EXTENSIONS.

 

(D)           ANY LIBOR CREDIT EXTENSIONS SHALL, AT BANK’S OPTION, CONVERT INTO
PRIME RATE CREDIT EXTENSIONS IN THE EVENT THAT (I) AN EVENT OF DEFAULT OR
DEFAULT SHALL EXIST, OR (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE PRIME RATE
CREDIT EXTENSIONS WHICH HAVE BEEN PREVIOUSLY CONVERTED TO LIBOR CREDIT
EXTENSIONS, OR THE AGGREGATE PRINCIPAL AMOUNT OF EXISTING LIBOR CREDIT
EXTENSIONS CONTINUED, AS THE CASE MAY BE, AT THE BEGINNING OF AN INTEREST PERIOD
SHALL AT ANY TIME DURING SUCH INTEREST PERIOD EXCEED THE REVOLVING LINE. 
BORROWER AGREES TO PAY BANK, UPON DEMAND BY BANK (OR BANK MAY, AT ITS OPTION,
CHARGE THE DESIGNATED DEPOSIT ACCOUNT OR ANY OTHER ACCOUNT (OTHER THAN ANY
PAYROLL, TRUST, OR ESCROW ACCOUNTS) BORROWER MAINTAINS WITH BANK) ANY AMOUNTS
REQUIRED TO

 

7

--------------------------------------------------------------------------------


 

COMPENSATE BANK FOR ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS), COST, OR
EXPENSE INCURRED BY BANK, AS A RESULT OF THE CONVERSION OF LIBOR CREDIT
EXTENSIONS TO PRIME RATE CREDIT EXTENSIONS PURSUANT TO THIS SECTION 3.5(D).

 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, BANK
SHALL NOT BE REQUIRED TO PURCHASE UNITED STATES DOLLAR DEPOSITS IN THE LONDON
INTERBANK MARKET OR OTHER APPLICABLE LIBOR MARKET TO FUND ANY LIBOR CREDIT
EXTENSIONS, BUT THE PROVISIONS HEREOF SHALL BE DEEMED TO APPLY AS IF BANK HAD
PURCHASED SUCH DEPOSITS TO FUND THE LIBOR CREDIT EXTENSIONS.


 


3.6          SPECIAL PROVISIONS GOVERNING LIBOR CREDIT EXTENSIONS.


 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Credit Extensions as to
the matters covered:

 

(A)           DETERMINATION OF APPLICABLE INTEREST RATE.  AS SOON AS PRACTICABLE
ON EACH INTEREST RATE DETERMINATION DATE, BANK SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR IN CALCULATION, BE FINAL, CONCLUSIVE
AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL APPLY TO THE LIBOR
CREDIT EXTENSIONS FOR WHICH AN INTEREST RATE IS THEN BEING DETERMINED FOR THE
APPLICABLE INTEREST PERIOD AND SHALL PROMPTLY GIVE NOTICE THEREOF (IN WRITING OR
BY TELEPHONE CONFIRMED IN WRITING) TO BORROWER.

 

(B)           INABILITY TO DETERMINE APPLICABLE INTEREST RATE.  IN THE EVENT
THAT BANK SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO), ON ANY INTEREST RATE
DETERMINATION DATE WITH RESPECT TO ANY LIBOR CREDIT EXTENSION, THAT BY REASON OF
CIRCUMSTANCES AFFECTING THE LONDON INTERBANK MARKET ADEQUATE AND FAIR MEANS DO
NOT EXIST FOR ASCERTAINING THE INTEREST RATE APPLICABLE TO SUCH CREDIT EXTENSION
ON THE BASIS PROVIDED FOR IN THE DEFINITION OF LIBOR, BANK SHALL ON SUCH DATE
GIVE NOTICE (BY FACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO BORROWER OF
SUCH DETERMINATION, WHEREUPON (I) NO CREDIT EXTENSIONS MAY BE MADE AS, OR
CONVERTED TO, LIBOR CREDIT EXTENSIONS UNTIL SUCH TIME AS BANK NOTIFIES BORROWER
THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER EXIST, AND (II) ANY
NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION GIVEN BY BORROWER WITH
RESPECT TO CREDIT EXTENSIONS IN RESPECT OF WHICH SUCH DETERMINATION WAS MADE
SHALL BE DEEMED TO BE RESCINDED BY BORROWER.

 

(C)           COMPENSATION FOR BREAKAGE OR NON-COMMENCEMENT OF INTEREST
PERIODS.  BORROWER SHALL COMPENSATE BANK, UPON WRITTEN REQUEST BY BANK (WHICH
REQUEST SHALL SET FORTH THE MANNER AND METHOD OF COMPUTING SUCH COMPENSATION),
FOR ALL REASONABLE LOSSES, EXPENSES AND LIABILITIES, IF ANY (INCLUDING ANY
INTEREST PAID BY BANK TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY ITS
LIBOR CREDIT EXTENSIONS AND ANY LOSS, EXPENSE OR LIABILITY INCURRED BY BANK IN
CONNECTION WITH THE LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS) SUCH THAT BANK
MAY INCUR: (I) IF FOR ANY REASON (OTHER THAN A DEFAULT BY BANK OR DUE TO ANY
FAILURE OF BANK TO FUND LIBOR CREDIT EXTENSIONS DUE TO INABILITY TO DETERMINE
THE APPLICABLE INTEREST RATE UNDER SECTION 3.6(B) OR IMPRACTICABILITY OR
ILLEGALITY UNDER SECTIONS 3.7(D) AND 3.7(E)) A BORROWING OR A CONVERSION TO OR
CONTINUATION OF ANY LIBOR CREDIT EXTENSION DOES NOT OCCUR ON A DATE SPECIFIED IN
A NOTICE OF BORROWING OR A NOTICE OF CONVERSION/CONTINUATION, AS THE CASE MAY
BE, OR (II) IF ANY PRINCIPAL PAYMENT OR ANY CONVERSION OF ANY OF ITS LIBOR
CREDIT EXTENSIONS OCCURS ON A DATE PRIOR TO THE LAST DAY OF AN INTEREST PERIOD
APPLICABLE TO THAT CREDIT EXTENSION.

 

(D)           ASSUMPTIONS CONCERNING FUNDING OF LIBOR CREDIT EXTENSIONS. 
CALCULATION OF ALL AMOUNTS PAYABLE TO BANK UNDER THIS SECTION 3.6 AND UNDER
SECTION 3.4 SHALL BE MADE AS THOUGH BANK HAD ACTUALLY FUNDED EACH OF ITS
RELEVANT LIBOR CREDIT EXTENSIONS THROUGH THE PURCHASE OF A EURODOLLAR DEPOSIT
BEARING INTEREST AT THE RATE OBTAINED PURSUANT TO THE DEFINITION OF LIBOR RATE
IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH LIBOR CREDIT EXTENSION AND HAVING A
MATURITY COMPARABLE TO THE RELEVANT INTEREST PERIOD; PROVIDED, HOWEVER, THAT
BANK MAY FUND EACH OF ITS LIBOR CREDIT EXTENSIONS IN ANY MANNER IT SEES FIT AND
THE FOREGOING ASSUMPTIONS SHALL BE UTILIZED ONLY FOR THE PURPOSES OF CALCULATING
AMOUNTS PAYABLE UNDER THIS SECTION 3.6 AND UNDER SECTION 3.4.

 


(E)           LIBOR CREDIT EXTENSIONS AFTER DEFAULT.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, (I) BORROWER MAY NOT ELECT TO
HAVE A CREDIT EXTENSION BE MADE OR CONTINUED AS, OR CONVERTED TO, A LIBOR CREDIT
EXTENSION AFTER THE EXPIRATION OF ANY INTEREST PERIOD THEN IN EFFECT FOR SUCH
CREDIT EXTENSION AND (II) SUBJECT TO THE PROVISIONS OF SECTION 3.6(C), ANY
NOTICE OF CONVERSION/CONTINUATION GIVEN BY BORROWER WITH RESPECT TO A REQUESTED
CONVERSION/CONTINUATION THAT HAS NOT YET OCCURRED SHALL BE DEEMED TO BE
RESCINDED BY BORROWER AND BE DEEMED A REQUEST TO CONVERT OR CONTINUE CREDIT
EXTENSIONS REFERRED TO THEREIN AS PRIME RATE CREDIT EXTENSIONS.


 


8

--------------------------------------------------------------------------------



 


3.7          ADDITIONAL REQUIREMENTS/PROVISIONS REGARDING LIBOR CREDIT
EXTENSIONS.


 

(A)           IF FOR ANY REASON (INCLUDING VOLUNTARY OR MANDATORY PREPAYMENT OR
ACCELERATION), BORROWER PAYS TO BANK ALL OR PART OF THE PRINCIPAL AMOUNT OF A
LIBOR CREDIT EXTENSION PRIOR TO THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
CREDIT EXTENSION, BORROWER SHALL IMMEDIATELY NOTIFY BORROWER’S ACCOUNT OFFICER
AT BANK AND, ON DEMAND BY BANK, PAY BANK THE AMOUNT (IF ANY) BY WHICH (I) THE
ADDITIONAL INTEREST WHICH WOULD HAVE BEEN PAYABLE ON THE AMOUNT SO RECEIVED HAD
IT NOT BEEN RECEIVED UNTIL THE LAST DAY OF SUCH INTEREST PERIOD EXCEEDS (II) THE
INTEREST WHICH WOULD HAVE BEEN RECOVERABLE BY BANK BY PLACING THE AMOUNT SO
RECEIVED ON DEPOSIT IN THE CERTIFICATE OF DEPOSIT MARKETS, THE OFFSHORE CURRENCY
MARKETS, OR UNITED STATES TREASURY INVESTMENT PRODUCTS, AS THE CASE MAY BE, FOR
A PERIOD STARTING ON THE DATE ON WHICH IT WAS SO RECEIVED AND ENDING ON THE LAST
DAY OF SUCH INTEREST PERIOD AT THE INTEREST RATE DETERMINED BY BANK IN ITS
REASONABLE DISCRETION.  BANK’S DETERMINATION AS TO SUCH AMOUNT SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

 

(B)           BORROWER SHALL PAY BANK, UPON DEMAND BY BANK, FROM TIME TO TIME
SUCH AMOUNTS AS BANK MAY REASONABLY DETERMINE TO BE NECESSARY TO COMPENSATE IT
FOR ANY COSTS INCURRED BY BANK THAT BANK REASONABLY DETERMINES ARE ATTRIBUTABLE
TO ITS MAKING OR MAINTAINING OF ANY AMOUNT RECEIVABLE BY BANK HEREUNDER IN
RESPECT OF ANY CREDIT EXTENSIONS RELATING THERETO (SUCH INCREASES IN COSTS AND
REDUCTIONS IN AMOUNTS RECEIVABLE BEING HEREIN CALLED “ADDITIONAL COSTS”), IN
EACH CASE RESULTING FROM ANY REGULATORY CHANGE WHICH:

 

(I)            CHANGES THE BASIS OF TAXATION OF ANY AMOUNTS PAYABLE TO BANK BY
BORROWER UNDER THIS AGREEMENT IN RESPECT OF ANY CREDIT EXTENSIONS (OTHER THAN
CHANGES WHICH AFFECT TAXES MEASURED BY OR IMPOSED ON THE OVERALL NET INCOME OR
GROSS RECEIPTS OF BANK BY ANY JURISDICTION IN WHICH BANK HAS ITS PRINCIPAL
OFFICE);

 

(II)           IMPOSES OR MODIFIES ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENTS RELATING TO ANY EXTENSIONS OF CREDIT OR OTHER ASSETS OF, OR ANY
DEPOSITS WITH, OR OTHER LIABILITIES OF BANK RELATING TO BORROWER OR THIS
AGREEMENT (INCLUDING ANY CREDIT EXTENSIONS OR ANY DEPOSITS REFERRED TO IN THE
DEFINITION OF LIBOR); OR

 

(III)          IMPOSES ANY OTHER CONDITION AFFECTING THIS AGREEMENT (OR ANY OF
SUCH EXTENSIONS OF CREDIT OR LIABILITIES RELATING TO BORROWER).

 

Bank will notify Borrower of any event occurring after the Closing Date which
will entitle Bank to compensation pursuant to this Section 3.7 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation.  Bank will furnish Borrower with a statement setting forth in
reasonable detail the basis and amount of each request by Bank for compensation
under this Section 3.7.  Determinations and allocations by Bank for purposes of
this Section 3.7 of the effect of any Regulatory Change on its costs of
maintaining its obligations to make Credit Extensions, of making or maintaining
Credit Extensions, or on amounts receivable by it in respect of Credit
Extensions, and of the additional amounts required to compensate Bank in respect
of any Additional Costs, shall be conclusive absent manifest error.

 

(C)           IF BANK SHALL DETERMINE THAT THE ADOPTION OR IMPLEMENTATION OF ANY
APPLICABLE LAW, RULE, REGULATION, OR TREATY REGARDING CAPITAL ADEQUACY, OR ANY
CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY BANK (OR ITS
APPLICABLE LENDING OFFICE) WITH ANY RESPECT OR DIRECTIVE REGARDING CAPITAL
ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL
BANK, OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON CAPITAL OF BANK OR ANY PERSON OR ENTITY CONTROLLING BANK (A “PARENT”)
AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH BANK
(OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE, OR COMPLIANCE
(TAKING INTO CONSIDERATION POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN
AMOUNT DEEMED BY BANK TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN FIFTEEN
(15) DAYS AFTER DEMAND BY BANK (MADE BY BANK AS PROMPTLY AS PRACTICABLE AFTER IT
OBTAINS KNOWLEDGE THEREOF AND DETERMINES TO REQUEST SUCH COMPENSATION), BORROWER
SHALL PAY TO BANK SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE BANK FOR
SUCH REDUCTION.  A STATEMENT OF BANK CLAIMING COMPENSATION UNDER THIS
SECTION 3.7(C) AND SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO
IT HEREUNDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(D)           IF, AT ANY TIME, BANK, IN ITS SOLE AND ABSOLUTE DISCRETION,
DETERMINES THAT (I) THE AMOUNT OF LIBOR CREDIT EXTENSIONS FOR PERIODS EQUAL TO
THE CORRESPONDING INTEREST PERIODS ARE NOT AVAILABLE TO BANK IN THE OFFSHORE
CURRENCY INTERBANK MARKETS, OR (II) LIBOR DOES NOT ACCURATELY REFLECT THE COST
TO BANK OF LENDING THE LIBOR CREDIT EXTENSIONS, THEN BANK SHALL PROMPTLY GIVE
NOTICE THEREOF TO BORROWER.  UPON THE GIVING OF SUCH NOTICE, BANK’S OBLIGATION
TO MAKE THE LIBOR CREDIT EXTENSIONS SHALL TERMINATE; PROVIDED, HOWEVER, CREDIT
EXTENSIONS SHALL NOT TERMINATE IF BANK AND BORROWER AGREE IN WRITING TO A
DIFFERENT INTEREST RATE APPLICABLE TO LIBOR CREDIT EXTENSIONS.

 

9

--------------------------------------------------------------------------------

 


 


(E)           IF IT SHALL BECOME UNLAWFUL FOR BANK TO CONTINUE TO FUND OR
MAINTAIN ANY LIBOR CREDIT EXTENSIONS, OR TO PERFORM ITS OBLIGATIONS HEREUNDER,
UPON DEMAND BY BANK, BORROWER SHALL EITHER PREPAY THE LIBOR CREDIT EXTENSIONS IN
FULL WITH ACCRUED INTEREST THEREON AND ALL OTHER AMOUNTS PAYABLE BY BORROWER
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY AMOUNT PAYABLE IN CONNECTION WITH
SUCH PREPAYMENT PURSUANT TO SECTION 3.7(A)) OR CONVERT SUCH LIBOR CREDIT
EXTENSIONS TO PRIME RATE CREDIT EXTENSIONS.  NOTWITHSTANDING THE FOREGOING, TO
THE EXTENT A DETERMINATION BY BANK AS DESCRIBED ABOVE RELATES TO A LIBOR CREDIT
EXTENSIONS THEN BEING REQUESTED BY BORROWER PURSUANT TO A NOTICE OF BORROWING OR
A NOTICE OF CONVERSION/CONTINUATION, BORROWER SHALL HAVE THE OPTION, SUBJECT TO
THE PROVISIONS OF SECTION 3.6(C), TO (I) RESCIND SUCH NOTICE OF BORROWING OR
NOTICE OF CONVERSION/CONTINUATION BY GIVING NOTICE (BY FACSIMILE OR BY TELEPHONE
CONFIRMED IN WRITING) TO BANK OF SUCH RESCISSION ON THE DATE ON WHICH BANK GIVES
NOTICE OF ITS DETERMINATION AS DESCRIBED ABOVE, OR (II) MODIFY SUCH NOTICE OF
BORROWING OR NOTICE OF CONVERSION/CONTINUATION TO OBTAIN A PRIME RATE CREDIT
EXTENSION OR TO HAVE OUTSTANDING CREDIT EXTENSIONS CONVERTED INTO OR CONTINUED
AS PRIME RATE CREDIT EXTENSIONS BY GIVING NOTICE (BY FACSIMILE OR BY TELEPHONE
CONFIRMED IN WRITING) TO BANK OF SUCH MODIFICATION ON THE DATE ON WHICH BANK
GIVES NOTICE OF ITS DETERMINATION AS DESCRIBED ABOVE.


 

4              CREATION OF SECURITY INTEREST


 


4.1          GRANT OF SECURITY INTEREST.  BORROWER HEREBY GRANTS BANK, TO SECURE
THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS, A CONTINUING
SECURITY INTEREST IN, AND PLEDGES TO BANK, THE COLLATERAL, WHEREVER LOCATED,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL PROCEEDS AND
PRODUCTS THEREOF.  BORROWER REPRESENTS, WARRANTS, AND COVENANTS THAT THE
SECURITY INTEREST GRANTED HEREIN IS AND SHALL AT ALL TIMES CONTINUE TO BE A
FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL (SUBJECT ONLY TO
PERMITTED LIENS THAT MAY HAVE SUPERIOR PRIORITY TO BANK’S LIEN UNDER THIS
AGREEMENT).  IF BORROWER SHALL ACQUIRE A COMMERCIAL TORT CLAIM, BORROWER SHALL
PROMPTLY NOTIFY BANK IN A WRITING SIGNED BY BORROWER OF THE GENERAL DETAILS
THEREOF AND GRANT TO BANK IN SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE
PROCEEDS THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BANK.


 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash and shall thereupon terminate.  Upon payment in full in cash of the
Obligations and at such time as Bank’s obligation to make Credit Extensions has
terminated, Bank shall, at Borrower’s sole cost and expense, release its Liens
in the Collateral and all rights therein shall revert to Borrower.

 


4.2          AUTHORIZATION TO FILE FINANCING STATEMENTS.  BORROWER HEREBY
AUTHORIZES BANK TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO BORROWER, WITH
ALL APPROPRIATE JURISDICTIONS TO PERFECT OR PROTECT BANK’S INTEREST OR RIGHTS
HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY EITHER
BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE THE RIGHTS OF BANK
UNDER THE CODE.  SUCH FINANCING STATEMENTS MAY INDICATE THE COLLATERAL AS “ALL
ASSETS OF THE DEBTOR” OR WORDS OF SIMILAR EFFECT, OR AS BEING OF AN EQUAL OR
LESSER SCOPE, OR WITH GREATER DETAIL, ALL IN BANK’S DISCRETION.  UPON BORROWER’S
REQUEST, BANK WILL PROVIDE BORROWER WITH COPIES OF ALL UCC FINANCING STATEMENTS
FILED BY BANK AGAINST BORROWER.


 

5             REPRESENTATIONS AND WARRANTIES


 

 Borrower represents and warrants as follows:

 


5.1          DUE ORGANIZATION, AUTHORIZATION; POWER AND AUTHORITY.  BORROWER AND
EACH OF ITS SUBSIDIARIES ARE DULY EXISTING AND IN GOOD STANDING AS REGISTERED
ORGANIZATIONS IN THEIR JURISDICTION OF FORMATION AND ARE QUALIFIED AND LICENSED
TO DO BUSINESS AND ARE IN GOOD STANDING IN ANY JURISDICTION IN WHICH THE CONDUCT
OF THEIR BUSINESS OR ITS OWNERSHIP OF PROPERTY REQUIRES THAT THEY BE QUALIFIED
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON BORROWER’S OR ITS SUBSIDIARIES’ BUSINESS.  IN
CONNECTION WITH THIS AGREEMENT, BORROWER HAS DELIVERED TO BANK A COMPLETED
CERTIFICATE SIGNED BY BORROWER (THE “PERFECTION CERTIFICATE”).  BORROWER
REPRESENTS AND WARRANTS TO BANK THAT (A) BORROWER’S EXACT LEGAL NAME IS THAT
INDICATED ON THE PERFECTION CERTIFICATE AND ON THE SIGNATURE PAGE HEREOF;
(B) BORROWER IS AN ORGANIZATION OF THE TYPE AND IS ORGANIZED IN THE JURISDICTION
SET FORTH IN THE PERFECTION CERTIFICATE; (C) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER OR
ACCURATELY STATES THAT BORROWER HAS NONE; (D) THE PERFECTION CERTIFICATE
ACCURATELY SETS FORTH BORROWER’S PLACE OF BUSINESS, OR, IF MORE THAN ONE, ITS
CHIEF EXECUTIVE OFFICE AS WELL AS BORROWER’S MAILING ADDRESS (IF DIFFERENT THAN
ITS CHIEF EXECUTIVE OFFICE); (E) BORROWER (AND EACH OF ITS PREDECESSORS)  HAS
NOT, IN THE PAST FIVE (5) YEARS, CHANGED ITS JURISDICTION OF FORMATION,
ORGANIZATIONAL STRUCTURE OR TYPE, OR ANY ORGANIZATIONAL NUMBER ASSIGNED BY ITS
JURISDICTION; AND (F) ALL OTHER INFORMATION SET FORTH ON THE PERFECTION
CERTIFICATE PERTAINING TO BORROWER AND EACH OF ITS SUBSIDIARIES IS ACCURATE AND
COMPLETE TAKEN AS A WHOLE (IT BEING UNDERSTOOD AND AGREED THAT BORROWER MAY FROM
TIME TO TIME UPDATE CERTAIN INFORMATION IN THE PERFECTION


 


10

--------------------------------------------------------------------------------



 


CERTIFICATE AFTER THE EFFECTIVE DATE TO THE EXTENT PERMITTED BY ONE OR MORE
SPECIFIC PROVISIONS IN THIS AGREEMENT).  IF BORROWER IS NOT NOW A REGISTERED
ORGANIZATION BUT LATER BECOMES ONE, BORROWER SHALL PROMPTLY NOTIFY BANK OF SUCH
OCCURRENCE AND PROVIDE BANK WITH BORROWER’S ORGANIZATIONAL IDENTIFICATION
NUMBER.


 


THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY HAVE BEEN DULY AUTHORIZED, AND DO NOT (I) CONFLICT WITH ANY
OF BORROWER’S ORGANIZATIONAL DOCUMENTS, (II) CONTRAVENE, CONFLICT WITH,
CONSTITUTE A DEFAULT UNDER OR VIOLATE ANY MATERIAL REQUIREMENT OF LAW,
(III) CONTRAVENE, CONFLICT OR VIOLATE ANY APPLICABLE ORDER, WRIT, JUDGMENT,
INJUNCTION, DECREE, DETERMINATION OR AWARD OF ANY GOVERNMENTAL AUTHORITY BY
WHICH BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTY OR ASSETS MAY
BE BOUND OR AFFECTED, (IV) REQUIRE ANY ACTION BY, FILING, REGISTRATION, OR
QUALIFICATION WITH, OR GOVERNMENTAL APPROVAL FROM, ANY GOVERNMENTAL AUTHORITY
(EXCEPT SUCH GOVERNMENTAL APPROVALS WHICH HAVE ALREADY BEEN OBTAINED AND ARE IN
FULL FORCE AND EFFECT), OR (V) CONSTITUTE AN EVENT OF DEFAULT UNDER ANY MATERIAL
AGREEMENT BY WHICH BORROWER IS BOUND.  BORROWER IS NOT IN DEFAULT UNDER ANY
AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND IN WHICH THE DEFAULT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S
BUSINESS.


 


5.2          COLLATERAL.  BORROWER HAS GOOD TITLE TO, HAS RIGHTS IN, AND THE
POWER TO TRANSFER EACH ITEM OF THE COLLATERAL UPON WHICH IT PURPORTS TO GRANT A
LIEN HEREUNDER, FREE AND CLEAR OF ANY AND ALL LIENS EXCEPT PERMITTED LIENS. 
BORROWER HAS NO DEPOSIT ACCOUNTS OTHER THAN THE DEPOSIT ACCOUNTS WITH BANK, THE
DEPOSIT ACCOUNTS, IF ANY, DESCRIBED IN THE PERFECTION CERTIFICATE DELIVERED TO
BANK IN CONNECTION HEREWITH, OR OF WHICH BORROWER HAS GIVEN BANK NOTICE AND
TAKEN SUCH ACTIONS AS ARE NECESSARY TO GIVE BANK A PERFECTED SECURITY INTEREST
THEREIN.  THE ACCOUNTS ARE BONA FIDE, EXISTING OBLIGATIONS OF THE ACCOUNT
DEBTORS.


 


THE COLLATERAL IS NOT IN THE POSSESSION OF ANY THIRD PARTY BAILEE (SUCH AS A
WAREHOUSE) EXCEPT AS OTHERWISE PROVIDED IN THE PERFECTION CERTIFICATE.  OTHER
THAN MOBILE EQUIPMENT IN THE POSSESSION OF BORROWER’S EMPLOYEES OR AGENTS, NONE
OF THE COMPONENTS OF THE COLLATERAL SHALL BE MAINTAINED AT LOCATIONS OTHER THAN
AS PROVIDED IN THE PERFECTION CERTIFICATE OR AS PERMITTED PURSUANT TO
SECTION 7.2.  IN THE EVENT THAT BORROWER, AFTER THE DATE HEREOF, INTENDS TO
STORE OR OTHERWISE DELIVER ANY PORTION OF THE COLLATERAL WITH AN AGGREGATE VALUE
IN EXCESS OF FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) TO A BAILEE, THEN
BORROWER WILL FIRST RECEIVE THE WRITTEN CONSENT OF BANK AND SUCH BAILEE MUST
EXECUTE AND DELIVER A BAILEE AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
BANK IN ITS REASONABLE DISCRETION.


 


EXCEPT AS NOTED ON THE PERFECTION CERTIFICATE, BORROWER IS NOT A PARTY TO, NOR
IS BOUND BY, ANY MATERIAL LICENSE OR OTHER AGREEMENT WITH RESPECT TO WHICH
BORROWER IS THE LICENSEE (A) THAT PROHIBITS OR OTHERWISE RESTRICTS BORROWER FROM
GRANTING A SECURITY INTEREST IN BORROWER’S INTEREST IN SUCH LICENSE OR AGREEMENT
OR ANY OTHER PROPERTY, OR (B) FOR WHICH A DEFAULT UNDER OR TERMINATION OF COULD
INTERFERE WITH THE BANK’S RIGHT TO SELL ANY COLLATERAL.  BORROWER SHALL PROVIDE
WRITTEN NOTICE TO BANK WITHIN THIRTY (30) DAYS OF ENTERING OR BECOMING BOUND BY
ANY SUCH LICENSE OR AGREEMENT (OTHER THAN OVER-THE-COUNTER SOFTWARE THAT IS
COMMERCIALLY AVAILABLE TO THE PUBLIC).  BORROWER SHALL TAKE SUCH STEPS AS BANK
REASONABLY REQUESTS TO OBTAIN THE CONSENT OF, OR WAIVER BY, ANY PERSON WHOSE
CONSENT OR WAIVER IS NECESSARY FOR (X) ALL SUCH LICENSES OR AGREEMENTS TO BE
DEEMED “COLLATERAL” AND FOR BANK TO HAVE A SECURITY INTEREST IN IT THAT MIGHT
OTHERWISE BE RESTRICTED OR PROHIBITED BY LAW OR BY THE TERMS OF ANY SUCH LICENSE
OR AGREEMENT, WHETHER NOW EXISTING OR ENTERED INTO IN THE FUTURE, AND (Y) BANK
TO HAVE THE ABILITY IN THE EVENT OF A LIQUIDATION OF ANY COLLATERAL TO DISPOSE
OF SUCH COLLATERAL IN ACCORDANCE WITH BANK’S RIGHTS AND REMEDIES UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


5.3          LITIGATION.  THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF THE RESPONSIBLE OFFICERS, THREATENED IN WRITING BY OR AGAINST
BORROWER OR ANY OF ITS SUBSIDIARIES WHICH, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.


 


5.4          NO MATERIAL DETERIORATION IN FINANCIAL STATEMENTS.  ALL
CONSOLIDATED FINANCIAL STATEMENTS FOR BORROWER AND ITS SUBSIDIARIES DELIVERED TO
BANK FAIRLY PRESENT IN ALL MATERIAL RESPECTS BORROWER’S CONSOLIDATED FINANCIAL
CONDITION AND BORROWER’S CONSOLIDATED RESULTS OF OPERATIONS AS OF THE DATE
THEREOF.  THERE HAS NOT BEEN ANY MATERIAL DETERIORATION IN BORROWER’S
CONSOLIDATED FINANCIAL CONDITION SINCE THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS OF BORROWER SUBMITTED TO BANK.


 


5.5          SOLVENCY.  THE FAIR SALABLE VALUE OF BORROWER’S ASSETS (INCLUDING
GOODWILL MINUS DISPOSITION COSTS) EXCEEDS THE FAIR VALUE OF ITS LIABILITIES;
BORROWER IS NOT LEFT WITH UNREASONABLY SMALL CAPITAL AFTER THE TRANSACTIONS IN
THIS AGREEMENT; AND BORROWER IS ABLE TO PAY ITS DEBTS (INCLUDING TRADE DEBTS) AS
THEY MATURE.


 


5.6          REGULATORY COMPLIANCE.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR
A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED.  BORROWER IS NOT ENGAGED AS ONE OF ITS IMPORTANT
ACTIVITIES IN EXTENDING CREDIT FOR MARGIN STOCK (UNDER REGULATIONS X, T AND U OF
THE FEDERAL


 


11

--------------------------------------------------------------------------------



 


RESERVE BOARD OF GOVERNORS).  BORROWER HAS COMPLIED IN ALL MATERIAL RESPECTS
WITH THE FEDERAL FAIR LABOR STANDARDS ACT.  NEITHER BORROWER NOR ANY OF ITS
SUBSIDIARIES IS A “HOLDING COMPANY” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR
A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” AS EACH TERM IS DEFINED AND USED
IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 2005.  BORROWER HAS NOT VIOLATED
ANY LAWS, ORDINANCES OR RULES, THE VIOLATION OF WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON ITS BUSINESS.  NONE OF BORROWER’S
OR ANY OF ITS SUBSIDIARIES’ PROPERTIES OR ASSETS HAS BEEN USED BY BORROWER OR
ANY SUBSIDIARY OR, TO BORROWER’S KNOWLEDGE, BY PREVIOUS PERSONS, IN DISPOSING,
PRODUCING, STORING, TREATING, OR TRANSPORTING ANY HAZARDOUS SUBSTANCE OTHER THAN
LEGALLY.  BORROWER AND EACH OF ITS SUBSIDIARIES HAVE OBTAINED ALL CONSENTS,
APPROVALS AND AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS WITH, AND
GIVEN ALL NOTICES TO, ALL GOVERNMENT AUTHORITIES THAT ARE NECESSARY TO CONTINUE
THEIR RESPECTIVE BUSINESSES AS CURRENTLY CONDUCTED EXCEPT WHERE THE FAILURE TO
DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER’S BUSINESS.


 


5.7          SUBSIDIARIES; INVESTMENTS.  BORROWER DOES NOT OWN ANY STOCK,
PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES EXCEPT FOR PERMITTED
INVESTMENTS.


 


5.8          TAX RETURNS AND PAYMENTS; PENSION CONTRIBUTIONS.  BORROWER HAS
TIMELY FILED ALL REQUIRED TAX RETURNS AND REPORTS, AND BORROWER AND ITS
SUBSIDIARIES HAVE TIMELY PAID ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES,
ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER.  BORROWER MAY DEFER
PAYMENT OF ANY CONTESTED TAXES, PROVIDED THAT BORROWER (A) IN GOOD FAITH
CONTESTS ITS OBLIGATION TO PAY THE TAXES BY APPROPRIATE PROCEEDINGS PROMPTLY AND
DILIGENTLY INSTITUTED AND CONDUCTED, (B) NOTIFIES BANK IN WRITING OF THE
COMMENCEMENT OF, AND ANY MATERIAL DEVELOPMENT IN, THE PROCEEDINGS, (C) POSTS
BONDS OR TAKES ANY OTHER STEPS REQUIRED TO PREVENT THE GOVERNMENTAL AUTHORITY
LEVYING SUCH CONTESTED TAXES FROM OBTAINING A LIEN UPON ANY OF THE COLLATERAL
THAT IS OTHER THAN A “PERMITTED LIEN”.  BORROWER IS UNAWARE OF ANY CLAIMS OR
ADJUSTMENTS PROPOSED FOR ANY OF BORROWER’S PRIOR TAX YEARS WHICH COULD RESULT IN
ADDITIONAL TAXES BECOMING DUE AND PAYABLE BY BORROWER.  BORROWER HAS PAID ALL
AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED
COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS, AND BORROWER HAS NOT
WITHDRAWN FROM PARTICIPATION IN, AND HAS NOT PERMITTED PARTIAL OR COMPLETE
TERMINATION OF, OR PERMITTED THE OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO,
ANY SUCH PLAN WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY OF
BORROWER, INCLUDING ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION OR
ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 


5.9          USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE CREDIT
EXTENSIONS SOLELY AS WORKING CAPITAL AND TO FUND ITS GENERAL BUSINESS
REQUIREMENTS AND NOT FOR PERSONAL, FAMILY, HOUSEHOLD OR AGRICULTURAL PURPOSES.


 


5.10        INDEBTEDNESS; LIENS.  BORROWER DOES NOT HAVE ANY INDEBTEDNESS TO THE
MONROE FUND LLC OR TRILLIUM CAPITAL PARTNERS LLC, AND NEITHER THE MONROE FUND
LLC NOR TRILLIUM CAPITAL PARTNERS LLC HAS ANY LIEN ON ANY OF BORROWER’S
PROPERTY.


 


5.11        FULL DISCLOSURE.  NO WRITTEN REPRESENTATION, WARRANTY OR OTHER
STATEMENT OF BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT GIVEN TO BANK IN
CONNECTION WITH THE LOAN DOCUMENTS, AS OF THE DATE SUCH REPRESENTATION,
WARRANTY, OR OTHER STATEMENT WAS MADE, TAKEN TOGETHER WITH ALL SUCH WRITTEN
CERTIFICATES AND WRITTEN STATEMENTS GIVEN TO BANK IN CONNECTION WITH THE LOAN
DOCUMENTS, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED IN THE CERTIFICATES OR
STATEMENTS, IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT
MISLEADING (IT BEING RECOGNIZED BY BANK THAT THE PROJECTIONS AND FORECASTS
PROVIDED BY BORROWER IN GOOD FAITH AND BASED UPON REASONABLE ASSUMPTIONS ARE NOT
VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY
SUCH PROJECTIONS AND FORECASTS MAY DIFFER FROM THE PROJECTED OR FORECASTED
RESULTS).


 

6              AFFIRMATIVE COVENANTS


 

Borrower shall do all of the following:


 


6.1          GOVERNMENT COMPLIANCE.


 


(A)           EXCEPT AS PERMITTED BY SECTION 7.3, MAINTAIN ITS AND ALL ITS
SUBSIDIARIES’ LEGAL EXISTENCE AND GOOD STANDING IN THEIR RESPECTIVE
JURISDICTIONS OF FORMATION AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN
WHICH THE FAILURE TO SO QUALIFY WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS OR OPERATIONS.  BORROWER SHALL COMPLY, AND
HAVE EACH SUBSIDIARY COMPLY, WITH ALL LAWS, ORDINANCES AND REGULATIONS TO WHICH
IT IS SUBJECT, THE NONCOMPLIANCE WITH WHICH COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS.


 


12

--------------------------------------------------------------------------------



 


(B)           OBTAIN ALL OF THE GOVERNMENTAL APPROVALS NECESSARY FOR THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY AND THE GRANT OF A SECURITY INTEREST TO BANK IN ALL OF THE
COLLATERAL.  BORROWER SHALL PROMPTLY PROVIDE COPIES OF ANY SUCH OBTAINED
GOVERNMENTAL APPROVALS TO BANK.


 


6.2          FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.


 

(A)           DELIVER TO BANK:  (I) AS SOON AS AVAILABLE, BUT NO LATER THAN
FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH QUARTER, A COMPANY PREPARED
CONSOLIDATED AND CONSOLIDATING BALANCE SHEET AND INCOME STATEMENT COVERING
BORROWER’S CONSOLIDATED AND CONSOLIDATING OPERATIONS DURING THE PERIOD CERTIFIED
BY A RESPONSIBLE OFFICER ON FORM 10-Q AS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION; (II) AS SOON AS AVAILABLE, BUT NO LATER THAN NINETY (90) DAYS AFTER
THE LAST DAY OF BORROWER’S FISCAL YEAR, AUDITED CONSOLIDATED FINANCIAL
STATEMENTS PREPARED UNDER GAAP ON FORM 10-K, CONSISTENTLY APPLIED, TOGETHER WITH
AN UNQUALIFIED OPINION ON THE FINANCIAL STATEMENTS FROM AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTING FIRM OF NATIONAL REPUTATION OR OTHERWISE REASONABLY ACCEPTABLE
TO BANK IN ITS REASONABLE DISCRETION; (III) WITHIN FIVE (5) DAYS OF DELIVERY,
COPIES OF ALL STATEMENTS, REPORTS AND NOTICES MADE AVAILABLE TO BORROWER’S
SECURITY HOLDERS OR TO ANY HOLDERS OF SUBORDINATED DEBT; (IV) WITHIN FIVE
(5) DAYS AFTER FILING, ALL REPORTS ON FORM 8-K, 10-K AND 10-Q FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION; (V) A PROMPT REPORT OF ANY LEGAL ACTIONS
PENDING OR THREATENED IN WRITING AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES
THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON BORROWER’S BUSINESS; (VI) AS SOON AS AVAILABLE, BUT NO LATER
THAN SIXTY (60) DAYS AFTER THE LAST DAY OF BORROWER’S FISCAL YEARS, AND
CONTEMPORANEOUSLY WITH ANY UPDATES THERETO, BORROWER’S BOARD-APPROVED
PROJECTIONS FOR THE SUBSEQUENT FISCAL YEAR; AND (VII) BUDGETS, SALES
PROJECTIONS, OPERATING PLANS AND OTHER FINANCIAL INFORMATION OF BORROWER
REASONABLY REQUESTED BY BANK.

 

BORROWER’S 10-K, 10-Q, AND 8-K REPORTS REQUIRED TO BE DELIVERED PURSUANT TO THIS
SECTION 6.2(A) SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE DATE ON WHICH
BORROWER POSTS SUCH REPORT OR PROVIDES A LINK THERETO ON BORROWER’S OR ANOTHER
WEBSITE ON THE INTERNET.

 

(B)           WITHIN FORTY-FIVE (45) DAYS AFTER THE LAST DAY OF EACH MONTH,
DELIVER TO BANK WITH THE MONTHLY FINANCIAL STATEMENTS, A DULY COMPLETED
COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER SETTING FORTH
CALCULATIONS SHOWING COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN
SECTION 6.7.

 

(C)           UPON BANK’S REQUEST (WHICH, PRIOR TO THE OCCURRENCE AND
CONTINUANCE OF AN EVENT OF DEFAULT SHALL NOT OCCUR MORE THAN ONE (1) TIME PER
MONTH), DELIVER TO BANK AGED LISTINGS OF ACCOUNTS RECEIVABLE AND ACCOUNTS
PAYABLE (BY INVOICE DATE) AND A STATEMENT OF BORROWER’S CASH BALANCES FOR ALL OF
ITS ACCOUNTS THAT ARE NOT MAINTAINED WITH BANK, IN A FORM REASONABLY ACCEPTABLE
TO BANK.

 

(D)           ALLOW BANK TO AUDIT BORROWER’S COLLATERAL AT BORROWER’S EXPENSE. 
 SUCH AUDITS SHALL BE CONDUCTED NO MORE OFTEN THAN ONCE EVERY TWELVE (12) MONTHS
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 


6.3          INTENTIONALLY OMITTED.


 


6.4          TAXES; PENSIONS.  TIMELY FILE, AND REQUIRE EACH OF ITS SUBSIDIARIES
TO TIMELY FILE, ALL REQUIRED TAX RETURNS AND REPORTS AND TIMELY PAY, AND REQUIRE
EACH OF ITS SUBSIDIARIES TO TIMELY FILE, ALL FOREIGN, FEDERAL, STATE AND LOCAL
TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY BORROWER AND EACH OF ITS
SUBSIDIARIES, EXCEPT FOR DEFERRED PAYMENT OF ANY TAXES CONTESTED PURSUANT TO THE
TERMS OF SECTION 5.8 HEREOF, AND SHALL DELIVER TO BANK, ON ITS REASONABLE
REQUEST, APPROPRIATE CERTIFICATES ATTESTING TO SUCH PAYMENTS, AND PAY ALL
AMOUNTS NECESSARY TO FUND ALL PRESENT PENSION, PROFIT SHARING AND DEFERRED
COMPENSATION PLANS IN ACCORDANCE WITH THEIR TERMS.


 


6.5          INSURANCE.  KEEP ITS BUSINESS AND THE COLLATERAL INSURED FOR RISKS
AND IN AMOUNTS STANDARD FOR COMPANIES IN BORROWER’S INDUSTRY AND LOCATION AND AS
BANK MAY REASONABLY REQUEST.  INSURANCE POLICIES SHALL BE IN A FORM, WITH
COMPANIES, AND IN AMOUNTS THAT ARE SATISFACTORY TO BANK, IT BEING AGREED THAT
THE INSURANCE MAINTAINED BY BORROWER AS OF THE EFFECTIVE DATE IS SATISFACTORY TO
BANK AS OF THE EFFECTIVE DATE.  ALL PROPERTY POLICIES SHALL HAVE A LENDER’S LOSS
PAYABLE ENDORSEMENT SHOWING BANK AS LENDER LOSS PAYEE AND WAIVE SUBROGATION
AGAINST BANK, AND ALL LIABILITY POLICIES SHALL SHOW, OR HAVE ENDORSEMENTS
SHOWING, BANK AS AN ADDITIONAL INSURED.  ALL POLICIES (OR THE LOSS PAYABLE AND
ADDITIONAL INSURED ENDORSEMENTS) SHALL PROVIDE THAT (A) FOR PROPERTY POLICIES,
THE INSURER OR ITS AGENT MUST GIVE BANK AT LEAST TWENTY (20) DAYS NOTICE BEFORE
CANCELING, AMENDING, OR DECLINING TO RENEW ITS POLICY, AND (B) FOR GENERAL
LIABILITY POLICIES, THE INSURER OR ITS AGENT WILL ENDEAVOR TO GIVE BANK AT LEAST
TWENTY (20) DAYS NOTICE BEFORE CANCELING, AMENDING, OR DECLINING TO RENEW ITS
POLICY.  AT BANK’S REASONABLE REQUEST, BORROWER SHALL DELIVER CERTIFIED COPIES
OF POLICIES AND EVIDENCE OF ALL PREMIUM PAYMENTS.  PROCEEDS PAYABLE UNDER ANY
POLICY SHALL, AT BANK’S OPTION, BE PAYABLE TO BANK ON ACCOUNT OF THE
OBLIGATIONS.   NOTWITHSTANDING THE FOREGOING, (A) SO LONG AS NO


 


13

--------------------------------------------------------------------------------



 


EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER SHALL HAVE THE OPTION
OF APPLYING THE PROCEEDS OF ANY CASUALTY POLICY TOWARD THE REPLACEMENT OR REPAIR
OF DESTROYED OR DAMAGED PROPERTY; PROVIDED THAT ANY SUCH REPLACED OR REPAIRED
PROPERTY (I) SHALL BE OF EQUAL OR LIKE VALUE AS THE REPLACED OR REPAIRED
COLLATERAL AND (II) SHALL BE DEEMED COLLATERAL IN WHICH BANK HAS BEEN GRANTED A
FIRST PRIORITY SECURITY INTEREST, AND (B) AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS PAYABLE UNDER SUCH CASUALTY
POLICY SHALL, AT THE OPTION OF BANK, BE PAYABLE TO BANK ON ACCOUNT OF THE
OBLIGATIONS.  IF BORROWER FAILS TO OBTAIN INSURANCE AS REQUIRED UNDER THIS
SECTION 6.5 OR TO PAY ANY AMOUNT OR FURNISH ANY REQUIRED PROOF OF PAYMENT TO
THIRD PERSONS AND BANK, BANK MAY UPON NOTICE TO BORROWER MAKE ALL OR PART OF
SUCH PAYMENT OR OBTAIN SUCH INSURANCE POLICIES REQUIRED IN THIS SECTION 6.5, AND
TAKE ANY ACTION UNDER THE POLICIES BANK DEEMS PRUDENT.


 


6.6          OPERATING ACCOUNTS.


 

(A)           WITHIN THIRTY (30) DAYS OF THE EFFECTIVE DATE, MAINTAIN ITS AND
ITS SUBSIDIARIES’ PRIMARY OPERATING AND DEPOSITORY ACCOUNTS WITH BANK.  IN
ADDITION, BORROWER AND ITS SUBSIDIARIES SHALL MAINTAIN THEIR CASH AND SECURITIES
WITH BANK AND/OR SVB SECURITIES IN EXCESS OF THAT AMOUNT USED USE BORROWER’S AND
SUCH SUBSIDIARIES’ CURRENT OPERATIONS IN AN AMOUNT EQUAL TO THE LESSER OF
(I) SEVENTY-FIVE PERCENT (75.0%) OF THE AMOUNT OF SUCH EXCESS CASH AND
SECURITIES, AND (II) THIRTY-FIVE MILLION DOLLARS ($35,000,000.00).  ANY
GUARANTOR THAT IS AN AFFILIATE OF BORROWER SHALL MAINTAIN SEVENTY-FIVE PERCENT
(75.0%) OF ITS FUNDS IN DEPOSITORY, OPERATING AND SECURITIES ACCOUNTS WITH BANK
OR SVB SECURITIES.

 

(B)           PROVIDE BANK FIVE (5) DAYS PRIOR WRITTEN NOTICE BEFORE
ESTABLISHING ANY COLLATERAL ACCOUNT AT OR WITH ANY BANK OR FINANCIAL INSTITUTION
OTHER THAN BANK OR ITS AFFILIATES.  IN ADDITION, FOR EACH COLLATERAL ACCOUNT
THAT BORROWER OR GUARANTOR AT ANY TIME MAINTAINS, BORROWER SHALL CAUSE THE
APPLICABLE BANK OR FINANCIAL INSTITUTION (OTHER THAN BANK) AT OR WITH WHICH ANY
COLLATERAL ACCOUNT IS MAINTAINED TO EXECUTE AND DELIVER A CONTROL AGREEMENT OR
OTHER APPROPRIATE INSTRUMENT WITH RESPECT TO SUCH COLLATERAL ACCOUNT TO PERFECT
BANK’S LIEN IN SUCH COLLATERAL ACCOUNT IN ACCORDANCE WITH THE TERMS HEREUNDER,
WHICH CONTROL AGREEMENT MAY NOT BE TERMINATED WITHOUT THE PRIOR WRITTEN CONSENT
OF BANK.  THE PROVISIONS OF THE PREVIOUS SENTENCE SHALL NOT APPLY TO DEPOSIT
ACCOUNTS EXCLUSIVELY USED FOR PAYROLL, PAYROLL TAXES AND OTHER EMPLOYEE WAGE AND
BENEFIT PAYMENTS TO OR FOR THE BENEFIT OF BORROWER’S EMPLOYEES AND IDENTIFIED TO
BANK BY BORROWER AS SUCH.

 

(C)           NOTWITHSTANDING SECTION 6.6(B) ABOVE TO THE CONTRARY, BORROWER
SHALL DELIVER TO BANK, WITHIN THIRTY (30) DAYS OF THE EFFECTIVE DATE, A
FULLY-EXECUTED CONTROL AGREEMENT WITH RESPECT TO EACH OF BORROWER’S ACCOUNTS
WITH MORGAN STANLEY, IN FORM AND SUBSTANCE ACCEPTABLE TO BANK IN ITS SOLE AND
ABSOLUTE DISCRETION.

 


6.7          FINANCIAL COVENANTS.


 


BORROWER SHALL MAINTAIN AT ALL TIMES, TO BE TESTED AS OF THE LAST DAY OF EACH
MONTH, UNLESS OTHERWISE NOTED:


 

(a)           Quick Ratio.  A Quick Ratio of at least 1.85 to 1.0.

 

(b)           Tangible Net Worth.  To be tested as of the last day of each of
Borrower’s fiscal quarters, Tangible Net Worth of at least (i) Seventy Million
Dollars ($70,000,000.00) as of the quarters ending June 30, 2008, September 30,
2008 and December 31, 2008, (ii) Fifty-Five Million Dollars ($55,000,000.00) as
of the quarter ending March 31, 2009, and (iii) Fifty Million Dollars
($50,000,000.00) as of the quarter ending June 30, 2009 and as of the last day
of each quarter thereafter.  Notwithstanding the foregoing, the amount required
in the prior sentence shall increase by an amount equal to fifty percent (50.0%)
of the gross proceeds received by Borrower from the sale of its equity in
financing transactions or the incurrence of Subordinated Debt after the
Effective Date.

 


6.8          PROTECTION OF INTELLECTUAL PROPERTY RIGHTS.  BORROWER SHALL: 
(A) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND ENFORCEABILITY OF ITS
INTELLECTUAL PROPERTY THAT IS MATERIAL TO ITS BUSINESS; (B) PROMPTLY ADVISE BANK
IN WRITING OF MATERIAL INFRINGEMENTS OF ITS MATERIAL INTELLECTUAL PROPERTY; AND
(C) NOT ALLOW ANY INTELLECTUAL PROPERTY MATERIAL TO BORROWER’S BUSINESS TO BE
ABANDONED, FORFEITED OR DEDICATED TO THE PUBLIC WITHOUT BANK’S WRITTEN CONSENT,
UNLESS BORROWER DEEMS SUCH ABANDONMENT, FORFEITURE, OR DEDICATION TO BE
NECESSARY OR APPROPRIATE IN ITS REASONABLE BUSINESS JUDGMENT.


 


6.9          LITIGATION COOPERATION.  FROM THE DATE HEREOF AND CONTINUING
THROUGH THE TERMINATION OF THIS AGREEMENT, MAKE AVAILABLE TO BANK DURING REGULAR
BUSINESS HOURS UPON REASONABLE PRIOR NOTICE (PROVIDED THAT SUCH LIMITATIONS
SHALL NOT APPLY AFTER THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT),
WITHOUT EXPENSE TO BANK, BORROWER AND ITS OFFICERS, EMPLOYEES AND AGENTS AND
BORROWER’S BOOKS AND RECORDS, TO THE EXTENT THAT BANK MAY DEEM THEM REASONABLY
NECESSARY TO PROSECUTE OR DEFEND ANY THIRD-PARTY SUIT OR PROCEEDING INSTITUTED
BY OR AGAINST BANK WITH RESPECT TO ANY COLLATERAL OR RELATING TO BORROWER.


 


14

--------------------------------------------------------------------------------



 


6.10        LANDLORD’S CONSENT.  DELIVER TO BANK, WITHIN THIRTY (30) DAYS OF THE
EFFECTIVE DATE, A FULLY-EXECUTED LANDLORD’S CONSENT WITH RESPECT TO BORROWER’S
LEASED LOCATION AT 2323 BRYANT STREET, DALLAS, TEXAS 75284 IN FAVOR OF BANK, IN
FORM AND SUBSTANCE ACCEPTABLE TO BANK IN BANK’S REASONABLE DISCRETION.


 


6.11        FURTHER ASSURANCES.  EXECUTE ANY FURTHER INSTRUMENTS AND TAKE
FURTHER ACTION AS BANK REASONABLY REQUESTS TO PERFECT OR CONTINUE BANK’S LIEN IN
THE COLLATERAL OR TO EFFECT THE PURPOSES OF THIS AGREEMENT.  DELIVER TO BANK,
WITHIN FIVE (5) DAYS AFTER THE SAME ARE SENT OR RECEIVED, COPIES OF ALL
CORRESPONDENCE, REPORTS, DOCUMENTS AND OTHER FILINGS WITH ANY GOVERNMENTAL
AUTHORITY REGARDING COMPLIANCE WITH OR MAINTENANCE OF GOVERNMENTAL APPROVALS OR
REQUIREMENTS OF LAW OR THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
EFFECT ON ANY OF THE GOVERNMENTAL APPROVALS OR OTHERWISE ON THE OPERATIONS OF
BORROWER AND ITS SUBSIDIARIES.


 

7              NEGATIVE COVENANTS


 

Borrower shall not do any of the following without Bank’s prior written consent:

 


7.1          DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER, ASSIGN, OR OTHERWISE
DISPOSE OF (COLLECTIVELY “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO
TRANSFER, ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, EXCEPT FOR:


 

(a)           Transfers in the ordinary course of business for reasonably
equivalent consideration;

 

(b)           Transfers of property in connection with sale-leaseback
transactions;

 

(c)           Transfers of property to the extent such property is exchanged for
credit against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrower or its Subsidiaries;

 

(d)           Transfers constituting non-exclusive licenses and similar
arrangements for the use of the property of Borrower or its Subsidiaries in the
ordinary course of business and other non-perpetual licenses that may be
exclusive in some respects other than territory (and/or that may be exclusive as
to territory only in specified geographical areas outside of the United States),
but that could not result in a legal transfer of Borrower’s title in the
licensed property;

 

(e)           Transfers otherwise permitted by the Loan Documents;

 

(f)            sales or discounting of delinquent accounts in the ordinary
course of business;

 

(g)           Transfers associated with the making or disposition of Permitted
Investments;

 

(h)           Transfers in connection with a permitted acquisition of a portion
of the assets or rights acquired; and

 


(I)            TRANSFERS OF ASSETS (OTHER THAN ACCOUNTS (UNLESS SUCH TRANSFER IS
IN THE ORDINARY COURSE OF BORROWER’S BUSINESS)) NOT OTHERWISE PERMITTED IN THIS
SECTION 7.1, PROVIDED, THAT THE AGGREGATE BOOK VALUE OF ALL SUCH TRANSFERS BY
BORROWER AND ITS SUBSIDIARIES, TOGETHER, SHALL NOT EXCEED IN ANY FISCAL YEAR,
FIVE PERCENT (5.0%) OF BORROWER’S CONSOLIDATED TOTAL ASSETS AS OF THE LAST DAY
OF THE FISCAL YEAR IMMEDIATELY PRECEDING THE DATE OF DETERMINATION.


 


7.2          CHANGES IN BUSINESS; CHANGE IN CONTROL; JURISDICTION OF
FORMATION..  ENGAGE IN ANY MATERIAL LINE OF BUSINESS OTHER THAN THOSE LINES OF
BUSINESS CONDUCTED BY BORROWER AND ITS SUBSIDIARIES ON THE DATE HEREOF AND ANY
BUSINESSES REASONABLY RELATED, COMPLEMENTARY OR INCIDENTAL THERETO OR REASONABLE
EXTENSIONS THEREOF; PERMIT OR SUFFER ANY CHANGE IN CONTROL.  BORROWER WILL NOT,
WITHOUT PRIOR WRITTEN NOTICE, CHANGE ITS JURISDICTION OF FORMATION.


 


7.3          MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH ANY PERSON, OR ACQUIRE, OR PERMIT
ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR SUBSTANTIALLY ALL OF THE CAPITAL
STOCK OR PROPERTY OF ANY PERSON.  A SUBSIDIARY MAY MERGE OR CONSOLIDATE INTO
ANOTHER SUBSIDIARY OR INTO BORROWER.


 


7.4          INDEBTEDNESS.  CREATE, INCUR, ASSUME, OR BE LIABLE FOR ANY
INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY TO DO SO, OTHER THAN PERMITTED
INDEBTEDNESS.


 


15

--------------------------------------------------------------------------------



 


7.5          ENCUMBRANCE.  CREATE, INCUR, OR ALLOW ANY LIEN ON ANY OF ITS
PROPERTY, OR ASSIGN OR CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING THE SALE OF
ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT FOR PERMITTED
LIENS, OR PERMIT ANY COLLATERAL NOT TO BE SUBJECT TO THE FIRST PRIORITY SECURITY
INTEREST GRANTED HEREIN,  OR ENTER INTO ANY AGREEMENT, DOCUMENT, INSTRUMENT OR
OTHER ARRANGEMENT (EXCEPT WITH OR IN FAVOR OF BANK) WITH ANY PERSON WHICH
DIRECTLY OR INDIRECTLY PROHIBITS OR HAS THE EFFECT OF PROHIBITING BORROWER OR
ANY SUBSIDIARY FROM ASSIGNING, MORTGAGING, PLEDGING, GRANTING A SECURITY
INTEREST IN OR UPON, OR ENCUMBERING ANY OF BORROWER’S OR ANY SUBSIDIARY’S
INTELLECTUAL PROPERTY, EXCEPT AS IS OTHERWISE PERMITTED IN SECTION 7.1 HEREOF
AND THE DEFINITION OF “PERMITTED LIENS” HEREIN.


 


7.6          MAINTENANCE OF COLLATERAL ACCOUNTS.  MAINTAIN ANY COLLATERAL
ACCOUNT EXCEPT PURSUANT TO THE TERMS OF SECTION 6.6(B) HEREOF.


 


7.7          DISTRIBUTIONS; INVESTMENTS.  (A) PAY ANY DIVIDENDS OR MAKE ANY
DISTRIBUTION OR PAYMENT OR REDEEM, RETIRE OR PURCHASE ANY CAPITAL STOCK OTHER
THAN PERMITTED DISTRIBUTIONS; OR (B) DIRECTLY OR INDIRECTLY ACQUIRE OR OWN ANY
PERSON, OR MAKE ANY INVESTMENT IN ANY PERSON, OTHER THAN PERMITTED INVESTMENTS,
OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO.


 


7.8          TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER EXCEPT
FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS, UPON
FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD BE
OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.


 


7.9          SUBORDINATED DEBT.  (A) MAKE OR PERMIT ANY PAYMENT ON ANY
SUBORDINATED DEBT, EXCEPT UNDER THE TERMS OF THE SUBORDINATION, INTERCREDITOR,
OR OTHER SIMILAR AGREEMENT TO WHICH SUCH SUBORDINATED DEBT IS SUBJECT, OR
(B) AMEND ANY PROVISION IN ANY DOCUMENT RELATING TO THE SUBORDINATED DEBT WHICH
WOULD INCREASE THE AMOUNT THEREOF OR ADVERSELY AFFECT THE SUBORDINATION THEREOF
TO OBLIGATIONS OWED TO BANK.


 


7.10        COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR A COMPANY CONTROLLED
BY AN “INVESTMENT COMPANY”, UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, OR UNDERTAKE AS ONE OF ITS IMPORTANT ACTIVITIES EXTENDING CREDIT TO
PURCHASE OR CARRY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR USE THE PROCEEDS OF ANY CREDIT
EXTENSION FOR THAT PURPOSE; FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF
ERISA, PERMIT A REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA,
TO OCCUR; FAIL TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE
ANY OTHER LAW OR REGULATION, IF THE VIOLATION COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S BUSINESS, OR PERMIT ANY OF ITS
SUBSIDIARIES TO DO SO; WITHDRAW OR PERMIT ANY SUBSIDIARY TO WITHDRAW FROM
PARTICIPATION IN, PERMIT PARTIAL OR COMPLETE TERMINATION OF, OR PERMIT THE
OCCURRENCE OF ANY OTHER EVENT WITH RESPECT TO, ANY PRESENT PENSION, PROFIT
SHARING AND DEFERRED COMPENSATION PLAN WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN ANY LIABILITY OF BORROWER, INCLUDING ANY LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION OR ITS SUCCESSORS OR ANY OTHER GOVERNMENTAL AGENCY.


 

8              EVENTS OF DEFAULT


 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 


8.1          PAYMENT DEFAULT.  BORROWER FAILS TO (A) MAKE ANY PAYMENT OF
PRINCIPAL OR INTEREST ON ANY CREDIT EXTENSION ON ITS DUE DATE, OR (B) PAY ANY
OTHER OBLIGATIONS WITHIN THREE (3) BUSINESS DAYS AFTER SUCH OBLIGATIONS ARE DUE
AND PAYABLE (WHICH THREE (3) BUSINESS DAY GRACE PERIOD SHALL NOT APPLY TO
PAYMENTS DUE ON THE MATURITY DATE).  DURING THE CURE PERIOD, THE FAILURE TO CURE
THE PAYMENT DEFAULT IS NOT AN EVENT OF DEFAULT (BUT NO CREDIT EXTENSION WILL BE
MADE DURING THE CURE PERIOD);


 


8.2          COVENANT DEFAULT.


 

(a)  Borrower fails or neglects to perform any obligation in Sections 6.2 (other
than Section 6.2(b)), 6.6, 6.7, or 6.10, or violates any covenant in Section 7;

 

(b)  Borrower fails or neglects to perform any obligation in Section 6.2(b) and
has failed to cure the default within ten (10) days after the occurrence
thereof; or

 

(c)  Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those

 

16

--------------------------------------------------------------------------------


 

specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Grace periods
provided under this Section 8.2 shall not apply, among other things, to
financial covenants or any other covenants set forth in subsection (a) above;

 


8.3          MATERIAL ADVERSE CHANGE.  A MATERIAL ADVERSE CHANGE OCCURS;


 


8.4          ATTACHMENT; LEVY; RESTRAINT ON BUSINESS.


 


(A)           (I) THE SERVICE OF PROCESS SEEKING TO ATTACH, BY TRUSTEE OR
SIMILAR PROCESS, ANY FUNDS OF BORROWER OR OF ANY ENTITY UNDER CONTROL OF
BORROWER (INCLUDING A SUBSIDIARY) ON DEPOSIT WITH BANK OR ANY BANK AFFILIATE, OR
(II) A NOTICE OF LIEN, LEVY, OR ASSESSMENT IS FILED AGAINST ANY OF BORROWER’S
ASSETS BY ANY GOVERNMENT AGENCY, AND THE SAME UNDER SUBCLAUSES (I) AND
(II) HEREOF ARE NOT, WITHIN TEN (10) DAYS AFTER THE OCCURRENCE THEREOF,
DISCHARGED OR STAYED (WHETHER THROUGH THE POSTING OF A BOND OR OTHERWISE);
PROVIDED, HOWEVER, NO CREDIT EXTENSIONS SHALL BE MADE DURING ANY TEN (10) DAY
CURE PERIOD; AND


 


(B)           (I) ANY MATERIAL PORTION OF BORROWER’S ASSETS IS ATTACHED, SEIZED,
LEVIED ON, OR COMES INTO POSSESSION OF A TRUSTEE OR RECEIVER, OR (II) ANY COURT
ORDER ENJOINS, RESTRAINS, OR PREVENTS BORROWER  FROM CONDUCTING ANY PART OF ITS
BUSINESS;


 


8.5          INSOLVENCY (A) BORROWER IS UNABLE TO PAY ITS DEBTS (INCLUDING TRADE
DEBTS) AS THEY BECOME DUE OR OTHERWISE BECOMES INSOLVENT; (B) BORROWER BEGINS AN
INSOLVENCY PROCEEDING; OR (C) AN INSOLVENCY PROCEEDING IS BEGUN AGAINST BORROWER
AND NOT DISMISSED OR STAYED WITHIN FORTY-FIVE (45) DAYS (BUT NO CREDIT
EXTENSIONS SHALL BE MADE WHILE OF ANY OF THE CONDITIONS DESCRIBED IN CLAUSE
(A) EXIST AND/OR UNTIL ANY INSOLVENCY PROCEEDING IS DISMISSED);


 


8.6          OTHER AGREEMENTS.  IF THERE IS A DEFAULT IN ANY AGREEMENT TO WHICH
BORROWER IS A PARTY WITH A THIRD PARTY OR PARTIES RESULTING IN A RIGHT BY SUCH
THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO ACCELERATE THE MATURITY OF
ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF ONE MILLION DOLLARS ($1,000,000.00)
OR THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE.


 


8.7          JUDGMENTS.  ONE OR MORE JUDGMENTS, ORDERS, OR DECREES FOR THE
PAYMENT OF MONEY IN AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (NOT COVERED BY INDEPENDENT
THIRD-PARTY INSURANCE AS TO WHICH LIABILITY HAS BEEN ACCEPTED BY SUCH INSURANCE
CARRIER) SHALL BE RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED,
UNVACATED, OR UNSTAYED FOR A PERIOD OF TEN (10) DAYS AFTER THE ENTRY THEREOF
(PROVIDED THAT NO CREDIT EXTENSIONS WILL BE MADE PRIOR TO THE SATISFACTION,
VACATION, OR STAY OF SUCH JUDGMENT, ORDER, OR DECREE);


 


8.8          MISREPRESENTATIONS.  BORROWER OR ANY PERSON ACTING FOR BORROWER
MAKES ANY REPRESENTATION, WARRANTY, OR OTHER STATEMENT IN THIS AGREEMENT, ANY
LOAN DOCUMENT OR IN ANY WRITING DELIVERED TO BANK OR TO INDUCE BANK TO ENTER
THIS AGREEMENT OR ANY LOAN DOCUMENT, AND SUCH REPRESENTATION, WARRANTY, OR OTHER
STATEMENT IS INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;


 


8.9          SUBORDINATED DEBT.  A DEFAULT OR BREACH OCCURS UNDER ANY AGREEMENT
BETWEEN BORROWER AND ANY CREDITOR OF BORROWER THAT SIGNED A SUBORDINATION,
INTERCREDITOR, OR OTHER SIMILAR AGREEMENT WITH BANK, OR ANY CREDITOR THAT HAS
SIGNED SUCH AN AGREEMENT WITH BANK BREACHES ANY TERMS OF SUCH AGREEMENT;


 


8.10        GUARANTY.  (A) ANY GUARANTY OF ANY OBLIGATIONS TERMINATES OR CEASES
FOR ANY REASON (OTHER THAN TERMINATION, DISCHARGE, OR RELEASE BY BANK) TO BE IN
FULL FORCE AND EFFECT; (B) ANY GUARANTOR DOES NOT PERFORM ANY OBLIGATION OR
COVENANT UNDER ANY GUARANTY OF THE OBLIGATIONS; (C) ANY CIRCUMSTANCE DESCRIBED
IN SECTIONS 8.3, 8.4, 8.5, 8.7, OR 8.8. OCCURS WITH RESPECT TO ANY GUARANTOR;
(D) THE DEATH, LIQUIDATION, WINDING UP, OR TERMINATION OF EXISTENCE OF ANY
GUARANTOR; OR (E) (I) A MATERIAL IMPAIRMENT IN THE PERFECTION OR PRIORITY OF
BANK’S LIEN IN THE COLLATERAL PROVIDED BY GUARANTOR OR IN THE VALUE OF SUCH
COLLATERAL OR (II) A MATERIAL ADVERSE CHANGE IN THE GENERAL AFFAIRS, MANAGEMENT,
RESULTS OF OPERATION, CONDITION (FINANCIAL OR OTHERWISE) OR THE PROSPECT OF
REPAYMENT OF THE OBLIGATIONS OCCURS WITH RESPECT TO ANY GUARANTOR; OR


 


17

--------------------------------------------------------------------------------



 


8.11        GOVERNMENTAL APPROVALS.  ANY REQUIRED GOVERNMENTAL APPROVAL SHALL
HAVE BEEN (A) REVOKED, RESCINDED, SUSPENDED, MODIFIED IN A MATERIAL ADVERSE
MANNER OR NOT RENEWED IN THE ORDINARY COURSE FOR A FULL TERM OR (B) SUBJECT TO
ANY DECISION BY A GOVERNMENTAL AUTHORITY THAT DESIGNATES A HEARING WITH RESPECT
TO ANY APPLICATIONS FOR RENEWAL OF ANY OF SUCH GOVERNMENTAL APPROVAL OR THAT
COULD RESULT IN THE GOVERNMENTAL AUTHORITY TAKING ANY OF THE ACTIONS DESCRIBED
IN CLAUSE (A) ABOVE, AND SUCH DECISION OR SUCH REVOCATION, RESCISSION,
SUSPENSION, MODIFICATION OR NON-RENEWAL (I) HAS, OR COULD REASONABLY BE EXPECTED
TO HAVE, A MATERIAL ADVERSE CHANGE, OR (II) ADVERSELY AFFECTS THE LEGAL
QUALIFICATIONS OF BORROWER OR ANY OF ITS SUBSIDIARIES TO HOLD SUCH GOVERNMENTAL
APPROVAL IN ANY APPLICABLE JURISDICTION AND SUCH REVOCATION, RESCISSION,
SUSPENSION, MODIFICATION OR NON-RENEWAL COULD REASONABLY BE EXPECTED TO
MATERIALLY ADVERSELY AFFECT THE STATUS OF OR LEGAL QUALIFICATIONS OF BORROWER OR
ANY OF ITS SUBSIDIARIES TO HOLD ANY REQUIRED GOVERNMENTAL APPROVAL IN ANY OTHER
JURISDICTION.


 

9             BANK’S RIGHTS AND REMEDIES


 


9.1          RIGHTS AND REMEDIES.  WHILE AN EVENT OF DEFAULT OCCURS AND
CONTINUES BANK MAY, WITHOUT NOTICE OR DEMAND, DO ANY OR ALL OF THE FOLLOWING, TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW:


 

(A)           DECLARE ALL OBLIGATIONS IMMEDIATELY DUE AND PAYABLE (BUT IF AN
EVENT OF DEFAULT DESCRIBED IN SECTION 8.5 OCCURS ALL OBLIGATIONS ARE IMMEDIATELY
DUE AND PAYABLE WITHOUT ANY ACTION BY BANK);

 

(B)           STOP ADVANCING MONEY OR EXTENDING CREDIT FOR BORROWER’S BENEFIT
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND BANK;

 

(C)           DEMAND THAT BORROWER (I) DEPOSITS CASH WITH BANK IN AN AMOUNT
EQUAL TO THE AGGREGATE AMOUNT OF ANY LETTERS OF CREDIT REMAINING UNDRAWN, AS
COLLATERAL SECURITY FOR THE REPAYMENT OF ANY FUTURE DRAWINGS UNDER SUCH LETTERS
OF CREDIT, AND BORROWER SHALL FORTHWITH DEPOSIT AND PAY SUCH AMOUNTS, AND
(II) PAY IN ADVANCE ALL LETTER OF CREDIT FEES SCHEDULED TO BE PAID OR PAYABLE
OVER THE REMAINING TERM OF ANY LETTERS OF CREDIT;

 

(D)           TERMINATE ANY FX FORWARD CONTRACTS;

 

(E)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS ON TERMS AND IN ANY ORDER THAT BANK CONSIDERS ADVISABLE, NOTIFY ANY
PERSON OWING BORROWER MONEY OF BANK’S SECURITY INTEREST IN SUCH FUNDS, AND
VERIFY THE AMOUNT OF SUCH ACCOUNT;

 

(F)            MAKE ANY PAYMENTS AND DO ANY ACTS IT CONSIDERS NECESSARY OR
REASONABLE TO PROTECT THE COLLATERAL AND/OR ITS SECURITY INTEREST IN THE
COLLATERAL.  BORROWER SHALL ASSEMBLE THE COLLATERAL IF BANK REQUESTS AND MAKE IT
AVAILABLE AS BANK DESIGNATES THAT IS REASONABLY CONVENIENT TO BANK AND
BORROWER.  BANK MAY ENTER PREMISES WHERE THE COLLATERAL IS LOCATED, TAKE AND
MAINTAIN POSSESSION OF ANY PART OF THE COLLATERAL, AND PAY, PURCHASE, CONTEST,
OR COMPROMISE ANY LIEN WHICH APPEARS TO BE PRIOR OR SUPERIOR TO ITS SECURITY
INTEREST AND PAY ALL EXPENSES INCURRED. BORROWER GRANTS BANK A LICENSE TO ENTER
AND OCCUPY ANY OF ITS PREMISES, WITHOUT CHARGE BY BORROWER, TO EXERCISE ANY OF
BANK’S RIGHTS OR REMEDIES;

 

(G)           APPLY TO THE OBLIGATIONS THEN DUE ANY (I) BALANCES AND DEPOSITS OF
BORROWER IT HOLDS, OR (II) ANY AMOUNT HELD BY BANK OWING TO OR FOR THE CREDIT OR
THE ACCOUNT OF BORROWER;

 

(H)           SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL THE COLLATERAL.  BANK IS HEREBY GRANTED A
NON-EXCLUSIVE, ROYALTY-FREE LICENSE OR OTHER RIGHT TO USE, WITHOUT CHARGE,
BORROWER’S LABELS, PATENTS, COPYRIGHTS, MASK WORKS, RIGHTS OF USE OF ANY NAME,
TRADE SECRETS, TRADE NAMES, TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER,
OR ANY SIMILAR PROPERTY AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING
PRODUCTION OF, ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN
CONNECTION WITH BANK’S EXERCISE OF ITS RIGHTS UNDER THIS SECTION, BORROWER’S
RIGHTS UNDER ALL LICENSES AND ALL FRANCHISE AGREEMENTS INURE TO BANK’S BENEFIT;

 

(I)            PLACE A “HOLD” ON ANY ACCOUNT MAINTAINED WITH BANK AND/OR DELIVER
A NOTICE OF EXCLUSIVE CONTROL, ANY ENTITLEMENT ORDER, OR OTHER DIRECTIONS OR
INSTRUCTIONS PURSUANT TO ANY CONTROL AGREEMENT OR SIMILAR AGREEMENTS PROVIDING
CONTROL OF ANY COLLATERAL;

 

(J)            DEMAND AND RECEIVE POSSESSION OF BORROWER’S BOOKS; AND

 

(K)           EXERCISE ALL RIGHTS AND REMEDIES AVAILABLE TO BANK UNDER THE LOAN
DOCUMENTS OR AT LAW OR EQUITY, INCLUDING ALL REMEDIES PROVIDED UNDER THE CODE
(INCLUDING DISPOSAL OF THE COLLATERAL PURSUANT TO THE TERMS THEREOF).

 

18

--------------------------------------------------------------------------------


 


9.2          POWER OF ATTORNEY.  BORROWER HEREBY IRREVOCABLY APPOINTS BANK AS
ITS LAWFUL ATTORNEY-IN-FACT, EXERCISABLE UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, TO:  (A) ENDORSE BORROWER’S NAME ON ANY
CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY; (B) SIGN BORROWER’S NAME ON ANY
INVOICE OR BILL OF LADING FOR ANY ACCOUNT OR DRAFTS AGAINST ACCOUNT DEBTORS;
(C) SETTLE AND ADJUST DISPUTES AND CLAIMS ABOUT THE ACCOUNTS DIRECTLY WITH
ACCOUNT DEBTORS, FOR AMOUNTS AND ON TERMS BANK DETERMINES REASONABLE; (D) MAKE,
SETTLE, AND ADJUST ALL CLAIMS UNDER BORROWER’S INSURANCE POLICIES; (E) PAY,
CONTEST OR SETTLE ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY INTEREST, AND ADVERSE
CLAIM IN OR TO THE COLLATERAL, OR ANY JUDGMENT BASED THEREON, OR OTHERWISE TAKE
ANY ACTION TO TERMINATE OR DISCHARGE THE SAME; AND (F) TRANSFER THE COLLATERAL
INTO THE NAME OF BANK OR A THIRD PARTY AS THE CODE PERMITS.  BORROWER HEREBY
APPOINTS BANK AS ITS LAWFUL ATTORNEY-IN-FACT TO SIGN BORROWER’S NAME ON ANY
DOCUMENTS NECESSARY TO PERFECT OR CONTINUE THE PERFECTION OF BANK’S SECURITY
INTEREST IN THE COLLATERAL REGARDLESS OF WHETHER AN EVENT OF DEFAULT HAS
OCCURRED UNTIL ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY OBLIGATIONS) HAVE
BEEN SATISFIED IN FULL AND BANK IS UNDER NO FURTHER OBLIGATION TO MAKE CREDIT
EXTENSIONS HEREUNDER.  BANK’S FOREGOING APPOINTMENT AS BORROWER’S ATTORNEY IN
FACT, AND ALL OF BANK’S RIGHTS AND POWERS, COUPLED WITH AN INTEREST, ARE
IRREVOCABLE UNTIL ALL OBLIGATIONS HAVE BEEN FULLY REPAID AND PERFORMED AND
BANK’S OBLIGATION TO PROVIDE CREDIT EXTENSIONS TERMINATES.


 


9.3          PROTECTIVE PAYMENTS.  IF BORROWER FAILS TO OBTAIN THE INSURANCE
CALLED FOR BY SECTION 6.5 OR FAILS TO PAY ANY PREMIUM THEREON OR FAILS TO PAY
ANY OTHER AMOUNT WHICH BORROWER IS OBLIGATED TO PAY UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, BANK MAY OBTAIN SUCH INSURANCE OR MAKE SUCH PAYMENT, AND
ALL AMOUNTS SO PAID BY BANK ARE BANK EXPENSES AND IMMEDIATELY DUE AND PAYABLE,
BEARING INTEREST AT THE THEN HIGHEST APPLICABLE RATE CHARGED BY BANK, AND
SECURED BY THE COLLATERAL.  BANK WILL MAKE REASONABLE EFFORTS TO PROVIDE
BORROWER WITH NOTICE OF BANK OBTAINING SUCH INSURANCE AT THE TIME IT IS OBTAINED
OR WITHIN A REASONABLE TIME THEREAFTER.  NO PAYMENTS BY BANK ARE DEEMED AN
AGREEMENT TO MAKE SIMILAR PAYMENTS IN THE FUTURE OR BANK’S WAIVER OF ANY EVENT
OF DEFAULT.


 


9.4          APPLICATION OF PAYMENTS AND PROCEEDS.  BORROWER SHALL HAVE NO RIGHT
TO SPECIFY THE ORDER OR THE ACCOUNTS TO WHICH BANK SHALL ALLOCATE OR APPLY ANY
PAYMENTS REQUIRED TO BE MADE BY BORROWER TO BANK OR OTHERWISE RECEIVED BY BANK
UNDER THIS AGREEMENT WHEN ANY SUCH ALLOCATION OR APPLICATION IS NOT SPECIFIED
ELSEWHERE IN THIS AGREEMENT.  IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BANK MAY APPLY ANY FUNDS IN ITS POSSESSION, WHETHER FROM BORROWER
ACCOUNT BALANCES, PAYMENTS, PROCEEDS REALIZED AS THE RESULT OF ANY COLLECTION OF
ACCOUNTS OR OTHER DISPOSITION OF THE COLLATERAL, OR OTHERWISE, TO THE
OBLIGATIONS IN SUCH ORDER AS BANK SHALL DETERMINE IN ITS SOLE DISCRETION.  ANY
SURPLUS SHALL BE PAID TO BORROWER OR OTHER PERSONS LEGALLY ENTITLED THERETO;
BORROWER SHALL REMAIN LIABLE TO BANK FOR ANY DEFICIENCY.  IF BANK, IN ITS GOOD
FAITH BUSINESS JUDGMENT, DIRECTLY OR INDIRECTLY ENTERS INTO A DEFERRED PAYMENT
OR OTHER CREDIT TRANSACTION WITH ANY PURCHASER AT ANY SALE OF COLLATERAL
PURSUANT TO SECTION 9.1, BANK SHALL HAVE THE OPTION, EXERCISABLE AT ANY TIME, OF
EITHER REDUCING THE OBLIGATIONS BY THE PRINCIPAL AMOUNT OF THE PURCHASE PRICE OR
DEFERRING THE REDUCTION OF THE OBLIGATIONS UNTIL THE ACTUAL RECEIPT BY BANK OF
CASH THEREFOR.


 


9.5          BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
APPLICABLE LAW AND REASONABLE BANKING PRACTICES REGARDING THE SAFEKEEPING OF THE
COLLATERAL IN THE POSSESSION OR UNDER THE CONTROL OF BANK, BANK SHALL NOT BE
LIABLE OR RESPONSIBLE FOR: (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS
OR DAMAGE TO THE COLLATERAL; (C) ANY DIMINUTION IN THE VALUE OF THE COLLATERAL;
OR (D) ANY ACT OR DEFAULT OF ANY CARRIER, WAREHOUSEMAN, BAILEE, OR OTHER
PERSON.  BORROWER BEARS ALL RISK OF LOSS, DAMAGE OR DESTRUCTION OF THE
COLLATERAL.


 


9.6          NO WAIVER; REMEDIES CUMULATIVE.  BANK’S FAILURE, AT ANY TIME OR
TIMES, TO REQUIRE STRICT PERFORMANCE BY BORROWER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL NOT WAIVE, AFFECT, OR DIMINISH ANY
RIGHT OF BANK THEREAFTER TO DEMAND STRICT PERFORMANCE AND COMPLIANCE HEREWITH OR
THEREWITH.  NO WAIVER HEREUNDER SHALL BE EFFECTIVE UNLESS SIGNED BY BANK AND
THEN IS ONLY EFFECTIVE FOR THE SPECIFIC INSTANCE AND PURPOSE FOR WHICH IT IS
GIVEN.  BANK’S RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE.  BANK HAS ALL RIGHTS AND REMEDIES PROVIDED UNDER THE
CODE, BY LAW, OR IN EQUITY.  BANK’S EXERCISE OF ONE RIGHT OR REMEDY IS NOT AN
ELECTION, AND BANK’S WAIVER OF ANY EVENT OF DEFAULT IS NOT A CONTINUING WAIVER. 
BANK’S DELAY IN EXERCISING ANY REMEDY IS NOT A WAIVER, ELECTION, OR
ACQUIESCENCE.


 


9.7          DEMAND WAIVER.  BORROWER WAIVES DEMAND, NOTICE OF DEFAULT OR
DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE OF ANY DEFAULT, NONPAYMENT AT
MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION, OR RENEWAL OF ACCOUNTS,
DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND GUARANTEES HELD BY BANK ON WHICH
BORROWER IS LIABLE.


 

10           NOTICES


 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper

 

19

--------------------------------------------------------------------------------


 

postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

 

If to Borrower:

 

EnerNOC, Inc. and EnerNOC Securities Corporation

 

 

 

75 Federal Street, Suite 300

 

 

 

Boston, Massachusetts 02110

 

 

 

Attn:  David M. Samuels, Executive Vice President

 

 

 

Fax:  (617) 224-9910

 

 

 

Email:  dsamuels@enernoc.com

 

 

 

 

 

with a copy to:

 

Goodwin Procter LLP

 

 

 

53 State Street

 

 

 

Boston, Massachusetts 02109

 

 

 

Attn:

Mark D. Smith

 

 

 

Fax:

(617) 523-1231

 

 

 

Email:

marksmith@goodwinprocter.com

 

 

 

 

 

If to Bank:

 

Silicon Valley Bank

 

 

 

One Newton Executive Park, Suite 200

 

 

 

2221 Washington Street

 

 

 

Newton, Massachusetts 02462

 

 

 

Attn:  Mr. David Rodriguez

 

 

 

Fax:  (617) 969-5478

 

 

 

Email:  DRodriguez@svb.com

 

 

 

 

 

with a copy to:

 

Riemer & Braunstein LLP

 

 

 

Three Center Plaza

 

 

 

Boston, Massachusetts 02108

 

 

 

Attn:  David A. Ephraim, Esquire

 

 

 

Fax:  (617) 880-3456

 

 

 

Email:  DEphraim@riemerlaw.com

 

11           CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER


 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank.  Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

20

--------------------------------------------------------------------------------


 

12           GENERAL PROVISIONS


 


12.1        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT BINDS AND IS FOR THE BENEFIT
OF THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY.  BORROWER MAY NOT ASSIGN
THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS UNDER IT WITHOUT BANK’S PRIOR
WRITTEN CONSENT (WHICH MAY BE GRANTED OR WITHHELD IN BANK’S DISCRETION).  BANK
HAS THE RIGHT, WITHOUT THE CONSENT OF OR NOTICE TO BORROWER, TO SELL, TRANSFER,
NEGOTIATE, OR GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN,
BANK’S OBLIGATIONS, RIGHTS, AND BENEFITS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 


12.2        INDEMNIFICATION.  BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD BANK
AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ANY OTHER PERSON
AFFILIATED WITH OR REPRESENTING BANK (EACH, AN “INDEMNIFIED PERSON”) HARMLESS
AGAINST:  (A) ALL OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES (COLLECTIVELY,
“CLAIMS”) ASSERTED BY ANY OTHER PARTY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS; AND (B) ALL LOSSES OR BANK EXPENSES
INCURRED, OR PAID BY SUCH INDEMNIFIED PERSON FROM, FOLLOWING, OR ARISING FROM
TRANSACTIONS BETWEEN BANK AND BORROWER (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES), EXCEPT FOR CLAIMS AND/OR LOSSES DIRECTLY CAUSED BY SUCH INDEMNIFIED
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


12.3        TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS IN THIS AGREEMENT.


 


12.4        SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT IS
SEVERABLE FROM EVERY OTHER PROVISION IN DETERMINING THE ENFORCEABILITY OF ANY
PROVISION.


 


12.5        CORRECTION OF LOAN DOCUMENTS.  BANK MAY CORRECT PATENT ERRORS AND
FILL IN ANY BLANKS IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSISTENT
WITH THE AGREEMENT OF THE PARTIES.


 


12.6        AMENDMENTS IN WRITING; INTEGRATION.  ALL AMENDMENTS TO THIS
AGREEMENT MUST BE IN WRITING SIGNED BY BOTH BANK AND BORROWER.  THIS AGREEMENT
AND THE LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT ABOUT THIS SUBJECT MATTER
AND SUPERSEDE PRIOR NEGOTIATIONS OR AGREEMENTS.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND NEGOTIATIONS BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER OF THIS AGREEMENT AND THE LOAN DOCUMENTS MERGE
INTO THIS AGREEMENT AND THE LOAN DOCUMENTS.


 


12.7        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, ARE AN ORIGINAL, AND ALL TAKEN TOGETHER, CONSTITUTE
ONE AGREEMENT.


 


12.8        BORROWER LIABILITY.  AS DETAILED IN SECTION 1, EACH BORROWER HAS
APPOINTED ENERNOC AS AGENT FOR EACH BORROWER FOR ALL PURPOSES HEREUNDER,
INCLUDING WITH RESPECT TO REQUESTING CREDIT EXTENSIONS HEREUNDER.  EACH BORROWER
HEREUNDER SHALL BE OBLIGATED TO REPAY ALL CREDIT EXTENSIONS MADE HEREUNDER,
REGARDLESS OF WHICH BORROWER ACTUALLY RECEIVES SAID CREDIT EXTENSION, AS IF EACH
BORROWER HEREUNDER DIRECTLY RECEIVED ALL CREDIT EXTENSIONS.  EACH BORROWER
WAIVES ANY SURETYSHIP DEFENSES AVAILABLE TO IT UNDER THE CODE OR ANY OTHER
APPLICABLE LAW.  EACH BORROWER WAIVES ANY RIGHT TO REQUIRE BANK TO: (I) PROCEED
AGAINST ANY BORROWER OR ANY OTHER PERSON; (II) PROCEED AGAINST OR EXHAUST ANY
SECURITY; OR (III) PURSUE ANY OTHER REMEDY.  BANK MAY EXERCISE OR NOT EXERCISE
ANY RIGHT OR REMEDY IT HAS AGAINST ANY BORROWER OR ANY SECURITY IT HOLDS
(INCLUDING THE RIGHT TO FORECLOSE BY JUDICIAL OR NON-JUDICIAL SALE) WITHOUT
AFFECTING ANY BORROWER’S LIABILITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT OR OTHER RELATED DOCUMENT, UNTIL THE OBLIGATIONS (OTHER THAN INCHOATE
INDEMNIFICATION OBLIGATIONS) HAVE BEEN PAID IN FULL AND THIS AGREEMENT HAS BEEN
TERMINATED, EACH BORROWER IRREVOCABLY WAIVES ALL RIGHTS THAT IT MAY HAVE AT LAW
OR IN EQUITY (INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING BORROWER TO THE
RIGHTS OF BANK UNDER THIS AGREEMENT) TO SEEK CONTRIBUTION, INDEMNIFICATION OR
ANY OTHER FORM OF REIMBURSEMENT FROM ANY OTHER BORROWER, OR ANY OTHER PERSON NOW
OR HEREAFTER PRIMARILY OR SECONDARILY LIABLE FOR ANY OF THE OBLIGATIONS, FOR ANY
PAYMENT MADE BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE AND ALL RIGHTS THAT IT MIGHT HAVE TO BENEFIT FROM, OR TO
PARTICIPATE IN, ANY SECURITY FOR THE OBLIGATIONS AS A RESULT OF ANY PAYMENT MADE
BY BORROWER WITH RESPECT TO THE OBLIGATIONS IN CONNECTION WITH THIS AGREEMENT OR
OTHERWISE.  ANY AGREEMENT PROVIDING FOR INDEMNIFICATION, REIMBURSEMENT OR ANY
OTHER ARRANGEMENT PROHIBITED UNDER THIS SECTION SHALL BE NULL AND VOID.  IF ANY
PAYMENT IS MADE TO A BORROWER IN CONTRAVENTION OF THIS SECTION, SUCH BORROWER
SHALL HOLD SUCH PAYMENT IN TRUST FOR BANK AND SUCH PAYMENT SHALL BE PROMPTLY
DELIVERED TO BANK FOR APPLICATION TO THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED.


 


12.9        SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT CONTINUE IN FULL FORCE UNTIL THIS AGREEMENT HAS TERMINATED
PURSUANT TO ITS TERMS AND ALL OBLIGATIONS (OTHER THAN INCHOATE INDEMNITY
OBLIGATIONS AND ANY OTHER OBLIGATIONS WHICH, BY THEIR TERMS, ARE TO SURVIVE THE
TERMINATION OF THIS AGREEMENT) HAVE


 


21

--------------------------------------------------------------------------------



 


BEEN SATISFIED.  THE OBLIGATION OF BORROWER IN SECTION 12.2 TO INDEMNIFY BANK
SHALL SURVIVE UNTIL THE STATUTE OF LIMITATIONS WITH RESPECT TO SUCH CLAIM OR
CAUSE OF ACTION SHALL HAVE RUN.


 


12.10      CONFIDENTIALITY.  IN HANDLING ANY FINANCIAL STATEMENTS OF BORROWER OR
OTHER CONFIDENTIAL INFORMATION, BANK SHALL EXERCISE THE SAME DEGREE OF CARE THAT
IT EXERCISES FOR ITS OWN PROPRIETARY INFORMATION, BUT DISCLOSURE OF INFORMATION
MAY BE MADE: (A) TO BANK’S SUBSIDIARIES OR AFFILIATES; (B) TO PROSPECTIVE
TRANSFEREES OR PURCHASERS OF ANY INTEREST IN THE CREDIT EXTENSIONS (PROVIDED,
HOWEVER, BANK SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH
PROSPECTIVE TRANSFEREE’S OR PURCHASER’S AGREEMENT TO THE TERMS OF THIS
PROVISION); (C) AS REQUIRED BY LAW, REGULATION, SUBPOENA, OR OTHER ORDER; (D) TO
BANK’S REGULATORS OR AS OTHERWISE REQUIRED IN CONNECTION WITH BANK’S EXAMINATION
OR AUDIT; (E) AS BANK CONSIDERS APPROPRIATE IN EXERCISING REMEDIES UNDER THE
LOAN DOCUMENTS; AND (F) TO THIRD-PARTY SERVICE PROVIDERS OF BANK SO LONG AS SUCH
SERVICE PROVIDERS HAVE EXECUTED A CONFIDENTIALITY AGREEMENT WITH BANK WITH TERMS
NO LESS RESTRICTIVE THAN THOSE CONTAINED HEREIN.  CONFIDENTIAL INFORMATION DOES
NOT INCLUDE INFORMATION THAT EITHER: (I) IS IN THE PUBLIC DOMAIN OR IN BANK’S
POSSESSION WHEN DISCLOSED TO BANK, OR BECOMES PART OF THE PUBLIC DOMAIN AFTER
DISCLOSURE TO BANK; OR (II) IS DISCLOSED TO BANK BY A THIRD PARTY, IF BANK DOES
NOT KNOW THAT THE THIRD PARTY IS PROHIBITED FROM DISCLOSING THE INFORMATION.


 


BANK MAY USE CONFIDENTIAL INFORMATION FOR ANY PURPOSE, INCLUDING, WITHOUT
LIMITATION, FOR THE DEVELOPMENT OF CLIENT DATABASES, REPORTING PURPOSES, AND
MARKET ANALYSIS, SO LONG AS BANK DOES NOT DISCLOSE BORROWER’S IDENTITY OR THE
IDENTITY OF ANY PERSON ASSOCIATED WITH BORROWER UNLESS OTHERWISE EXPRESSLY
PERMITTED BY THIS AGREEMENT.  THE PROVISIONS OF THE IMMEDIATELY PRECEDING
SENTENCE SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


12.11      RIGHT OF SET OFF.   BORROWER HEREBY GRANTS TO BANK, A LIEN, SECURITY
INTEREST AND RIGHT OF SET OFF AS SECURITY FOR ALL OBLIGATIONS TO BANK, WHETHER
NOW EXISTING OR HEREAFTER ARISING UPON AND AGAINST ALL DEPOSITS, CREDITS,
COLLATERAL AND PROPERTY, NOW OR HEREAFTER IN THE POSSESSION, CUSTODY,
SAFEKEEPING OR CONTROL OF BANK OR ANY ENTITY UNDER THE CONTROL OF BANK
(INCLUDING A BANK SUBSIDIARY) OR IN TRANSIT TO ANY OF THEM.  AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT DEMAND
OR NOTICE, BANK MAY SET OFF THE SAME OR ANY PART THEREOF AND APPLY THE SAME TO
ANY OBLIGATION OF BORROWER THEN DUE REGARDLESS OF THE ADEQUACY OF ANY OTHER
COLLATERAL SECURING THE OBLIGATIONS.  ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.


 

13           DEFINITIONS


 


13.1        DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE FOLLOWING MEANINGS:


 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Additional Costs” is defined in Section 3.7(b).

 

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agent” is defined in Section 1.2(a).

 

“Agreement” is defined in the preamble hereof.

 

“Availability Amount” is (a) the Revolving Line minus (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserve, minus (c) the FX
Reduction Amount, minus (d) any amounts used for Cash Management Services, minus
(e) the outstanding principal balance of any Advances, and minus (f) the
outstanding principal balance of the Term Advances.

 

22

--------------------------------------------------------------------------------


 

“Bank” is defined in the preamble hereof.

 

“Bank Expenses” are all reasonable documented audit fees and expenses, and
reasonable documented costs, and expenses (including reasonable documented
attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to Bank
approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Bank may conclusively rely on such certificate unless and until
such Person shall have delivered to Bank a further certificate canceling or
amending such prior certificate.

 

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Credit Extension, the term “Business Day”
shall also mean a day on which dealings are carried on in the London interbank
market.

 

“Cash Equivalents” are  (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Cash Management Services” is defined in Section 2.1.4.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower and other than Foundation Capital and/or
Draper Fisher, is or becomes a beneficial owner (within the meaning Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
Borrower, representing fifty percent (50.0%) or more of the combined voting
power of Borrower’s then outstanding securities; or (b) during any period of
twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of Borrower (together with any new
directors whose election by the Board of Directors of Borrower was approved by a
vote of at least two-thirds of the directors then still in office who either
were directions at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office.

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the Commonwealth of Massachusetts; provided, that, to
the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the Commonwealth
of Massachusetts, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 

23

--------------------------------------------------------------------------------


 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commitment Termination Date” is the earlier of August 5, 2009 and the written
termination of this Agreement by Borrower.

 

 “Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Credit Extension into another Interest Period.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

 

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Credit Extension to a LIBOR Credit Extension or a LIBOR Credit Extension to
a Prime Rate Credit Extension.

 

“Credit Extension” is any Advance, Term Advance, Letter of Credit, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.

 

 “Default Rate” is defined in Section 2.4(c).

 

 “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
                          , maintained with Bank.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Amount” means with respect to any Credit Extension on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowing and prepayments or repayments thereof occurring on such date.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“EnerNOC” is defined in the preamble of this Agreement.

 

“EnerNOC Securities” is defined in the preamble of this Agreement.

 

24

--------------------------------------------------------------------------------


 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Foreign Currency” means lawful money of a country other than the United
States.”

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reduction Amount” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any present or future guarantor of the Obligations.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

 “Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

25

--------------------------------------------------------------------------------


 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).

 

“Interest Payment Date” means, with respect to any LIBOR Credit Extension, the
last day of each Interest Period applicable to such LIBOR Credit Extension and,
with respect to Prime Rate Credit Extensions, the first (1st) calendar day of
each month (or, if the first (1st) day of the month does not fall on a Business
Day, then on the first Business Day following such date), and each date a Prime
Rate Credit Extension is converted into a LIBOR Credit Extension to the extent
of the amount converted to a LIBOR Credit Extension.

 

“Interest Period” means, as to any LIBOR Credit Extension, the period commencing
on the date of such LIBOR Credit Extension, or on the conversion/continuation
date on which the LIBOR Credit Extension is converted into or continued as a
LIBOR Credit Extension, and ending on the date that is one (1), two (2),  or
three (3) months thereafter, in each case as Borrower may elect in the
applicable Notice of Borrowing or Notice of Conversion/Continuation; provided,
however, that (a) no Interest Period with respect to any LIBOR Credit Extension
shall end later than the Maturity Date, (b) the last day of an Interest Period
shall be determined in accordance with the practices of the LIBOR interbank
market as from time to time in effect, (c) if any Interest Period would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the following Business Day unless, in the case of a LIBOR Credit
Extension, the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day, (d) any Interest Period pertaining to a LIBOR Credit
Extension that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period, and (e) interest shall accrue from and
include the first Business Day of an Interest Period but exclude the last
Business Day of such Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period.  The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Credit Extension.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

 “Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

 

“Letter of Credit Application” is defined in Section 2.1.2(a).

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

 

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Credit Extension to be made, continued as or converted
into a LIBOR Credit Extension, the rate of interest per annum determined by Bank
to be the per annum rate of interest at which deposits in United States Dollars
are offered to Bank in the London interbank market (rounded upward, if
necessary, to the nearest 1/100th of one percent (0.01%)) in which Bank
customarily participates at 11:00 a.m. (local time in such interbank market) two
(2) Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Credit Extension.

 

“LIBOR Credit Extension” means a Credit Extension that bears interest based at
the LIBOR Rate plus the LIBOR Rate Margin.

 

26

--------------------------------------------------------------------------------


 

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Credit
Extensions comprising part of the same Credit Extensions, an interest rate per
annum (rounded upward to the nearest 1/16th of one percent (0.0625%)) equal to
LIBOR for such Interest Period divided by one (1) minus the Reserve Requirement
for such Interest Period.

 

“LIBOR Rate Margin” is (a) with respect to Credit Extensions made pursuant to
Section 2.1.5, two and three quarters of one percent (2.75%), and (b) with
respect to Credit Extensions made pursuant to Section 2.1.1, 2.1.2, 2.1.3 and
2.1.4, two and one-quarter of one percent (2.25%).

 

 “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

 “Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any subordination agreement, any note, or notes or guaranties executed by
Borrower or any Guarantor, and any other present or future agreement between
Borrower any Guarantor and/or for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; (c) a material impairment of the prospect
of repayment of any portion of the Obligations; or (d) Bank determines, based
upon information available to it and in its reasonable business judgment, that
there is a reasonable likelihood that Borrower shall fail to comply with one or
more of the financial covenants in Section 6 during the next succeeding
financial reporting period.

 

“Maturity Date” is, as applicable, the Revolving Line Maturity Date or the Term
Loan Maturity Date.

 

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit C, with appropriate
insertions.

 

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit D, with
appropriate insertions.

 

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement or the Loan Documents, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin, and the performance of
Borrower’s duties under the Loan Documents.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Effective Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

 

 “Perfection Certificate” is defined in Section 5.1.

 

“Permitted Auction Rate Securities” are the following securities owned by
Borrower: (a) Cusip 00433TAC7; and (b) Cusip 709163EU9.

 

“Permitted Distributions” means:

 

(a)           purchases of capital stock from former employees, consultants and
directors pursuant to repurchase agreements or other similar agreements in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000.00) in any
fiscal year provided that at the time of such purchase no Default or Event of
Default has occurred and is continuing;

 

(b)           distributions or dividends consisting solely of Borrower’s capital
stock;

 

(c)           purchases for value of any rights distributed in connection with
any stockholder rights plan;

 

27

--------------------------------------------------------------------------------


 

(d)           purchases of capital stock or options to acquire such capital
stock with the proceeds received from a substantially concurrent issuance of
capital stock or convertible securities;

 

(e)           purchases of capital stock pledged as collateral for loans to
employees;

 

(f)            purchases of capital stock in connection with the exercise of
stock options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;

 

(g)           purchases of fractional shares of capital stock arising out of
stock dividends, splits or combinations or business combinations; and

 

(h)           the settlement or performance of such Person’s obligations under
any equity derivative transaction, option contract or similar transaction or
combination of transactions.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;

 

(f)            Indebtedness in an aggregate principal amount not to exceed Five
Hundred Thousand Dollars ($500,000.00) secured by Permitted Liens;

 

(g)           Indebtedness of Borrower to any Subsidiary and Contingent
Obligations of any Subsidiary with respect to obligations of Borrower (provided
that the primary obligations are not prohibited hereby), and Indebtedness of any
Subsidiary to Borrower in an aggregate principal amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000.00) or any other Subsidiary and
Contingent Obligations of any Subsidiary with respect to obligations of any
other Subsidiary (provided that the primary obligations are not prohibited
hereby); and

 

(h)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (g) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments shown on the Perfection Certificate and existing on
the Effective Date;

 

(b)           Cash Equivalents;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower;

 

(d)           Investments consisting of deposit accounts with Bank or in which
Bank has a first priority perfected security interest;

 

(e)           Investments accepted in connection with Transfers permitted by
Section 7.1;

 

(f)            (i) Investments of a Subsidiary that is not a Borrower hereunder
in or to other Subsidiaries or Borrower, (ii) Investments of a Borrower in
another Borrower, and (iii) Investments by Borrower in Subsidiaries for the
ordinary and necessary current operating expenses of such Subsidiaries so long
as the aggregate amount of such Investments does not exceed Five Hundred
Thousand Dollars ($500,000.00) per fiscal year;

 

28

--------------------------------------------------------------------------------


 

(g)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;

 

(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and

 

(i)            Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(i) shall not apply to Investments of Borrower in any Subsidiary.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
Five Hundred Thousand Dollars ($500,000.00) in the aggregate amount outstanding,
or (ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

 

(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business, securing
liabilities in the aggregate amount not to exceed One Hundred Thousand Dollars
($100,000.00) and which are not delinquent or remain payable without penalty or
which are being contested in good faith and by appropriate proceedings which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;

 

(e)           Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)            Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, non-exclusive
licenses and sublicenses do not prohibit granting Bank a security interest;

 

(h)           non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;

 

(i)            Liens arising from attachments or judgments, orders, or decrees
in circumstances not constituting an Event of Default under Sections 8.4 and
8.7; and

 

(j)            Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Bank has a first priority perfected security
interest in the amounts held in such deposit and/or securities accounts.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.

 

29

--------------------------------------------------------------------------------


 

“Prime Rate Credit Extension” means a Credit Extension that bears interest based
at the Prime Rate plus the Prime Rate Margin.

 

“Prime Rate Margin” is (a) with respect to Credit Extensions made pursuant to
Section 2.1.5, one half of one percent (0.50%), and (b) with respect to Credit
Extensions made pursuant to Section 2.1.1, 2.1.2, 2.1.3 and 2.1.4, zero percent
(0.00%).

 

 “Quick Assets” is, on any date, Borrower’s unrestricted cash plus net accounts
receivable plus unbilled amounts on Borrower’s balance sheet that are
contractually owing to Borrower from PJM and that are payable within the next
twelve (12) months in an amount not to exceed Twenty Million Dollars
($20,000,000.00) plus marketable securities that are immediately available for
sale (but specifically excluding any auction rate securities other than an
amount equal to fifty percent (50.0%) of the value of the Permitted Auction Rate
Securities up to One Million Four Hundred Fifty Thousand Dollars
($1,450,000.00)), determined according to GAAP.

 

“Quick Ratio” is a ratio of (a) Quick Assets, to (b) all of Borrower’s
liabilities and Obligations to Bank (whether pursuant to this Agreement or
otherwise).

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

 “Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System.  Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Credit
Extensions.

 

 “Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
Thirty-Five Million Dollars ($35,000,000.00) outstanding at any time.

 

“Revolving Line Maturity Date” is August 5, 2010.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form reasonably acceptable to Bank and approved by
Bank in writing, and (b) to the extent the terms of subordination do not change
adversely to Bank, refinancings, refundings, renewals, amendments or extensions
of any of the foregoing.

 

 “Subsidiary” is, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person or one or more Affiliates of such Person.

 

“Tangible Net Worth” is, on any date, the total assets of Borrower minus (a) any
amounts attributable to (i) goodwill, (ii) intangible items including
unamortized debt discount and expense, patents, trade and service marks and
names, copyrights and research and development expenses except prepaid expenses,
(iii) notes, accounts receivable and other obligations owing to Borrower from
its officers or other Affiliates, and (iv) reserves not already deducted from
assets, minus (b) Total Liabilities, plus (c) Subordinated Debt.

 

30

--------------------------------------------------------------------------------


 

“Term Advance” or “Term Advances” is defined in Section 2.1.5(a).

 

“Term Loan Amount” is an amount equal to Ten Million Dollars ($10,000,000.00).

 

“Term Loan Maturity Date” is, for each Term Advance, the first day of the month
that is the thirty-fifth (35th) month after the month in which Borrower makes
its first payment of principal with respect to such Term Advance pursuant to
Section 2.1.5(b).

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower, but excluding all other Subordinated Debt.

 

“Transfer” is defined in Section 7.1.

 

“United States Dollars” is the lawful currency of the United States of America.

 

“Unused Revolving Line Facility Fee” is defined in Section 2.5(d).

 

[signature page to follow]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the Commonwealth of Massachusetts as of
the Effective Date.

 

 

BORROWER:

 

ENERNOC, INC.

 

By:

/s/ Neal C. Isaacson

 

Name:

Neal C. Isaacson

 

Title:

 Chief Financial Officer

 

 

 

 

 

ENERNOC SECURITIES CORPORATION

 

 

 

By:

/s/ Neal C. Isaacson

 

Name:

Neal C. Isaacson

 

Title:

 Treasurer

 

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/ David Rodriguez

 

Name:

David Rodriguez

 

Title:

 Senior Vice President

 

 

 

[Signature page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

 

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing.

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank’s prior written consent.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

ENERNOC, INC. and ENERNOC SECURITIES CORPORATION

 

 

The undersigned authorized officer of ENERNOC, INC. and ENERNOC SECURITIES
CORPORATION (individually and collectively, jointly and severally, “Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (as amended, the “Agreement”), (1) Borrower is in
complete compliance for the period ending                                with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Quarterly Financial Statements on Form 10-Q

 

Quarterly within 45 days

 

Yes  No

Monthly Compliance Certificate

 

Monthly within 45 days

 

Yes  No

Annual financial statements (CPA Audited) on 10-K together with an unqualified
audited opinion

 

FYE within 90 days

 

Yes  No

8-K, 10-Q and 10-K filings

 

Within 5 days after SEC filing

 

Yes  No

A/R and A/P agings and statement of account balances

 

As requested by Bank

 

Yes  No

Board projections

 

60 days after FYE

 

Yes  No

 

Contracts entered into during month by Borrower restricting grant of security
interest to Bank pursuant to Section 5.2 of the Agreement:

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Quick Ratio (monthly)

 

1.85 : 1.0

 

: 1.0

 

Yes  No

Tangible Net Worth (quarterly)

 

$

*

 

$

 

 

Yes  No

 

--------------------------------------------------------------------------------

*As set forth in Section 6.7(b) of the Loan and Security Agreement.

 

1

--------------------------------------------------------------------------------


 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

 

ENERNOC, INC.

 

BANK USE ONLY

ENERNOC SECURITIES CORPORATION

 

 

 

 

Received by:

 

By:

 

 

                                      AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

Verified:

 

 

 

                                      AUTHORIZED SIGNER

 

 

Date:

 

 

 

Compliance Status:                Yes       No

 

2

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

 

Dated:

 

 

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.

 

I.              Quick Ratio (Section 6.7(a))

 

Required:

 

1.85 : 1.00

 

 

 

Actual:

 

        : 1.00

 

A.

 

Aggregate value of the unrestricted cash of Borrower

 

$        

 

 

 

 

 

B.

 

Aggregate value of the net accounts receivable of Borrower plus unbilled amounts
on Borrower’s balance sheet that are contractually owing to Borrower from PJM
and that are payable within the next twelve (12) months in an amount not to
exceed Twenty Million Dollars ($20,000,000.00)

 

$

 

 

 

 

 

C.

 

Marketable securities that are immediately available for sale (but specifically
excluding any auction rate securities other than an amount equal to fifty
percent (50.0%) of the value of the Permitted Auction Rate Securities up to One
Million Four Hundred Fifty Thousand Dollars ($1,450,000.00))

 

$

 

 

 

 

 

D.

 

Quick Assets (the sum of lines A, B and C)

 

$

 

 

 

 

 

E.

 

Aggregate value of obligations and liabilities of Borrower to Bank

 

$

 

 

 

 

 

F.

 

Quick Ratio (line D divided by line E)

 

 

 

Is line F equal to or greater than 1.85 : 1.00?

 

 

              o    No, not in compliance

 

       o    Yes, in compliance

 

II.            TANGIBLE NET WORTH (Section 6.7(b))

 

Required:

$                 (see Section 6.7(b))

 

 

Actual:

$                  

 

Is Tangible Net Worth at least $                                     (see
Section 6.7(b))?

 

 

              o    No, not in compliance

 

       o    Yes, in compliance

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

ENERNOC, INC.

and

ENERNOC SECURITIES CORPORATION

 

 

Date:

 

 

TO:

SILICON VALLEY BANK

 

3003 Tasman Drive

 

Santa Clara, CA 95054

 

Attention: Corporate Services Department

 

 

RE:

Loan and Security Agreement dated as of                        , 2008 (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and among (a) EnerNOC, Inc. and EnerNOC Securities Corporation
(individually and collectively, jointly and severally, the “Borrower”) and
(b) Silicon Valley Bank (the “Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4(a) of the Loan Agreement, of the borrowing of a Credit Extension.

 

1.             The Funding Date, which shall be a Business Day, of the requested
borrowing is                               .

 

2.             The aggregate amount of the requested borrowing is
$                          .

 

3.             The requested Credit Extension shall consist of
$                       of Prime Rate Credit Extensions and $             of
LIBOR Credit Extensions.

 

4.             The duration of the Interest Period for the LIBOR Credit
Extensions included in the requested Credit Extension shall be
                     months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Credit Extension
before and after giving effect thereto, and to the application of the proceeds
therefrom, as applicable:

 

(a)           all representations and warranties of Borrower contained in the
Loan Agreement are true, accurate and complete in all material respects as of
the date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(b)           no Event of Default has occurred and is continuing, or would
result from such proposed Credit Extension; and

 

(c)           the requested Credit Extension will not cause the aggregate
principal amount of the outstanding Credit Extensions to exceed, as of the
designated Funding Date, the Revolving Line.

 

4

--------------------------------------------------------------------------------


 

BORROWER

ENERNOC, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ENERNOC SECURITIES CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

For internal Bank use only

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

%

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

ENERNOC, INC.

and

ENERNOC SECURITIES CORPORATION

 

 

Date:

 

 

TO:

SILICON VALLEY BANK

 

3003 Tasman Drive

 

Santa Clara, CA 95054

 

Attention:

 

 

RE:

Loan and Security Agreement dated as of                        , 2008 (as
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and among (a) EnerNOC, Inc. and EnerNOC Securities Corporation
(individually and collectively, jointly and severally, the “Borrower”) and
(b) Silicon Valley Bank (the “Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Credit Extensions specified herein, that:

 

1.             The date of the [conversion] [continuation] is
                                           , 20      .

 

2.             The aggregate amount of the proposed Credit Extensions to be
[converted] is $                    or [continued] is
$                                  .

 

3.             The Credit Extensions are to be [converted into] [continued as]
[LIBOR] [Prime Rate] Credit Extensions.

 

4.             The duration of the Interest Period for the LIBOR Credit
Extensions included in the [conversion] [continuation] shall be           
months.

 

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

 

(a)           all representations and warranties of Borrower stated in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

 

(b)           no Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

[Signature page follows.]

 

1

--------------------------------------------------------------------------------


 

BORROWER

ENERNOC, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

ENERNOC SECURITIES CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

For internal Bank use only

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

%

 

 

1

--------------------------------------------------------------------------------